--------------------------------------------------------------------------------

Exhibit 10.29

 

 

 

 

 

 

 



limited liability company AGREEMENT

OF LooKOUT MOUNTAIN llc

 

 

Dated effective as of June 28, 2019

 

THE SALE OF INTERESTS IN THE COMPANY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS
IN RELIANCE ON EXEMPTIONS FROM REGISTRATION.  INTERESTS MAY NOT BE OFFERED OR
SOLD ABSENT AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS, UNLESS
EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION REQUIREMENTS ARE AVAILABLE.
 THE COMPANY HAS THE RIGHT TO REQUIRE ANY POTENTIAL TRANSFEROR OF AN INTEREST TO
DELIVER AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY BEFORE ANY TRANSFER TO
THE EFFECT THAT EXEMPTIONS FROM APPLICABLE REGISTRATION AND QUALIFICATION
REQUIREMENTS ARE AVAILABLE FOR THE TRANSFER.  IN ADDITION, THIS AGREEMENT
CONTAINS ADDITIONAL SUBSTANTIAL RESTRICTIONS ON THE TRANSFER OF INTERESTS.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page No.

 

ARTICLE I DEFINITIONS AND INTERPRETATION1 

1.1Definitions1 

1.2Interpretation1 

1.3Coordination With Exhibits2 

ARTICLE II The Limited Liability Company2 

2.1General2 

2.2Name2 

2.3Purposes2 

2.4Limitation3 

2.5The Members3 

2.6Issuance of Additional Interests3 

2.7Term3 

2.8Registered Agent; Offices3 

ARTICLE III Interests; Capital Contributions3 

3.1Interests3 

3.2Initial Contributions4 

3.3Failure to Make Initial Contribution6 

3.4Joint Funding8 

3.5Cash Calls8 

3.6Remedies for Failure to Meet Cash Calls9 

3.7Security Interest11 

3.8Return of Contributions11 

ARTICLE IV MEMBERS11 

4.1Limited Liability11 

4.2Company Indemnification of Members12 

4.3Member Indemnification12 

4.4Member Reimbursement Obligations13 

4.5Coordination14 

4.6Exclusive Rights of Members14 

4.7Meetings; Written Consent14 

4.8No Member Fees14 

4.9No State-Law Partnership14 

4.10No Implied Covenants; No Fiduciary Duties14 

4.11Other Business Opportunities15 

ARTICLE V COMPANY MANAGEMENT15 

5.1Management Authority15 

5.2Management Committee15 

--------------------------------------------------------------------------------

Table of Contents: Page 1

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

5.3Management Committee; Duties18 

5.4Standards of Care21 

5.5Exculpation21 

5.6Indemnification of Representatives22 

5.7Resignation; Removal; Replacement23 

5.8Payments to Representatives or Officers23 

5.9Affiliate Transactions23 

5.10Changes to Mining Law23 

PROGRAMS AND BUDGETS; ACCOUNTING AND REPORTING 24 

6.1Initial Program and Budget24 

6.2Operations Under Programs and Budgets24 

6.3Presentation of Proposed Programs and Budgets24 

6.4Approval of Proposed Programs and Budgets24 

6.5Amendments25 

6.6Election to Participate25 

6.7Recalculation and Restoration for Actual Contributions26 

6.8Deadlock on Proposed Programs and Budgets27 

6.9Budget Overruns; Program Changes28 

6.10Emergency or Unexpected Expenditures28 

6.11Monthly Reports28 

6.12Inspection Rights28 

6.13Independent Audit29 

ARTICLE VII DISTRIBUTIONS; DISPOSITION OF PRODUCTION30 

7.1Distributions30 

7.2Liquidating Distributions31 

7.3Disposition of Products31 

ARTICLE VIII TRANSFERS AND ENCUMBRANCES  OF INTERESTS33 

8.1Restrictions on Transfer33 

8.2Permitted Transfers and Permitted Interest Encumbrances33 

8.3Additional Limitations on Transfers and Encumbrances34 

8.4Right of First Refusal35 

8.5Substitution of a Member35 

8.6Conditions to Substitution36 

8.7Admission as a Member37 

8.8Economic Interest Holders37 

ARTICLE IX RESIGNATION, DISSOLUTION AND LIQUIDATION37 

9.1Resignation37 

9.2Non-Compete Covenant39 

9.3Dissolution39 

9.4Liquidation39 

9.5Termination41 

ARTICLE X AREA OF INTEREST; ABANDONMENT 41 

--------------------------------------------------------------------------------

Table of Contents: Page 2

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

10.1Acquisitions Within Area of Interest41 

ARTICLE XI DISPUTES42 

11.1Dispute Resolution42 

11.2Executive Mediation43 

11.3Arbitration43 

ARTICLE XI MISCELLANEOUS45 

11.1Confidentiality45 

11.2Public Announcements45 

11.3Notices46 

11.4Headings46 

11.5Waiver46 

11.6Amendment46 

11.7Severability47 

11.8Force Majeure47 

11.9Rules of Construction47 

11.10Governing Law47 

11.11Waiver of Jury Trial; Consent to Jurisdiction47 

11.12Further Assurances47 

11.13Survival47 

11.14No Third Party Beneficiaries48 

11.15Entire Agreement48 

11.16Parties in Interest49 

11.17Counterparts49 

11.18Rule Against Perpetuities49 

--------------------------------------------------------------------------------

Table of Contents: Page 3

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

APPENDIX AND EXHIBITS

 

Appendix ADefined Terms 

 

Exhibit AProperty Description and Area of Interest 

Exhibit BAccounting Procedure 

Exhibit CTax Matters 

Exhibit DNet Proceeds Calculation 

Exhibit EForm of Net Smelter Returns Royalty Deed 

Exhibit FInsurance 

Exhibit GInitial Program and Budget 

--------------------------------------------------------------------------------

Table of Contents: Page 4

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT
OF
LOOKOUT MOUNTAIN LLC

This Limited Liability Company Agreement (this “Agreement”) is effective as of
June 28, 2019 (the “Effective Date”), between Timberline Resources Corp., a
Delaware corporation (“Timberline”), and PM&Gold Mines, Inc., a Nevada
corporation (“PM&G”), as the Members.

Recitals

A.Timberline owns, through its indirect, wholly-owned subsidiary, BH Minerals
USA, Inc., certain Properties in Eureka County, Nevada as described in Exhibit
A. 

B.Timberline and PM&G have caused the formation of the Company to own the
Properties and to conduct the Operations contemplated by this Agreement. 

In consideration of the covenants and agreements in this Agreement, the parties
to or bound by this Agreement agree as follows:



ARTICLE IDEFINITIONS AND INTERPRETATION

1.1Definitions 

.  In addition to the capitalized terms defined in other provisions of this
Agreement, as used in this Agreement, capitalized terms have the meanings given
in Appendix A.

1.2Interpretation 

.  In interpreting this Agreement, except as otherwise indicated in this
Agreement or as the context may otherwise require, (a) the words “include,”
“includes,” and “including” are deemed to be followed by “without limitation”
whether or not they are in fact followed by those words or words of similar
import, (b) the words “hereof,” “herein,” “hereunder,” and comparable terms
refer to the entirety of this Agreement, including the Appendix or Exhibits, and
not to any particular Article, Section, or other subdivision of this Agreement
or Appendix or Exhibit to this Agreement, (c) any pronoun shall include the
corresponding masculine, feminine, and neuter forms, (d) the singular includes
the plural and vice versa, (e) references to any agreement (including this
Agreement) or other document are to the agreement or document as amended,
modified, supplemented, and restated now or from time to time in the future, (f)
references to any Law are to it as amended, modified, supplemented, and restated
now or from time to time in the future, and to any corresponding provisions of
successor Laws, (g) except as otherwise expressly provided in this Agreement,
references to an “Article,” “Section,” “preamble,” “recital,” or another
subdivision, or to the “Appendix” or an “Exhibit,” are to an Article, Section,
preamble, recital or subdivision of this Agreement, or to the “Appendix” or an
“Exhibit” to this Agreement, (h) references to any Person include the Person’s
respective successors and permitted assigns, (i) references to “dollars” or “$”
shall mean the lawful currency of the United States of America, (j) references
to a “day” or number of “days” (without the explicit qualification of
“Business”) refer to a calendar day or number of calendar days, (k) if interest
is to be computed under this Agreement, it shall be computed on the basis of a
360-day year of twelve 30-day months, (l) if any action or notice is to be taken
or given on or

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 1

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

by a particular calendar day, and the calendar day is not a Business Day, then
the action or notice may be taken or given on the next succeeding Business Day,
and (m) any financial or accounting terms that are not otherwise defined herein
shall have the meanings given under GAAP.

1.3Coordination With Exhibits 

.  Notwithstanding Section 1.2(g), except as otherwise expressly provided in an
Exhibit, references in the Exhibit to an “Article,” or “Section” or another
subdivision, are to an “Article,” “Section” or subdivision of the Exhibit.
 Except as otherwise provided in an Exhibit, capitalized terms used in the
Exhibit that are not defined in the Exhibit shall have the meanings given to
them in this Agreement.  If any provision of an Exhibit, other than Exhibit C,
conflicts with any provision in the body of this Agreement, the provision in the
body of this Agreement shall control.  If any provision of Exhibit C conflicts
with any provision in the body of this Agreement, the provision in Exhibit C
shall control.


ARTICLE IIThe Limited Liability Company

2.1General 

.  The Company has been duly organized under the Act by the filing of its
certificate of formation in the Office of the Delaware Secretary of State by an
authorized person.   The Members agree that their rights relating to the
Company, the Assets and Operations shall be subject to and governed by this
Agreement.  To the fullest extent permitted by the Act, this Agreement shall
control as to any conflict between this Agreement and the Act or as to any
matter provided for in this Agreement that also is provided for in the Act.

2.2Name 

.  The name of the Company shall be “Lookout Mountain LLC.”  The Management
Committee shall accomplish any filings or registration required by jurisdictions
in which the Company conducts its Business.

2.3Purposes 

.  The Company is formed for the following purposes:

(a)to conduct Exploration within the Properties and the Area of Interest; 

(b)to acquire additional real property and other interests within the Area of
Interest; 

(c)to evaluate the possible Development and Mining of the Properties and other
Assets acquired within the Area of Interest;  

(d)to engage in Development and Mining on the Properties and other Assets
acquired within the Area of Interest; 

(e)to engage in the marketing, sale and distribution of Products, to the extent
provided in Section 7.3; and 

(f)to perform any other activities necessary, appropriate or incidental to any
of the foregoing or to satisfy or comply with Environmental Compliance
obligations, Continuing Obligations and Laws. 

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 2

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

2.4Limitation 

.  Unless the Members otherwise agree in writing, the Business of the Company
shall be limited to the purposes described in Section 2.3, and nothing in this
Agreement shall be construed to enlarge those purposes.

2.5The Members 

.  The Management Committee shall maintain a register containing the name,
business address, Interest and Representatives of each Member, updated to
reflect the admission of additional or substituted Members, changes of address,
changes in Interests and other changes in accordance with this Agreement, and
shall provide the updated register to any Member promptly after the written
request of the Member.

2.6Issuance of Additional Interests 

.  Additional Interests may be issued for such Capital Contributions and with
such rights, privileges and preferences as shall be unanimously approved by the
Management Committee.  If the issuance of additional Interests has been properly
approved under this Section 2.6, the Persons to whom such additional Interests
have been issued shall automatically be admitted to the Company as Members.

2.7Term 

.  The Company has perpetual existence; provided, that the Company shall be
dissolved upon the occurrence of an event described in Section 9.3.

2.8Registered Agent; Offices 

.  The initial registered office and registered agent of the Company are in the
Company’s certificate of formation.  The Management Committee may from time to
time designate a successor registered office and registered agent and may amend
the certificate of formation of the Company to reflect the change without the
approval of the Members.  The location of the principal place of business of the
Company shall be Management Committeesuch location selected by the Management
Committee.


ARTICLE IIIInterests; Capital Contributions

3.1Interests 

.  

(a)Initial Interests.  The initial Interest of Timberline is 49%.  The initial
Interest of PM&G is 51%. 

(b)Adjustments to Interests.  The Interests of the Members shall be adjusted (i)
upon the resignation or deemed resignation of a Member under Sections 3.3,
3.6(d) or 9.1 or upon the redemption of a Member’s Interest, to reflect the
cancellation of the Member’s Interest, (ii) upon an election by a
Non-Contributing Member to contribute less to an adopted Program and Budget than
the percentage reflected by the Non-Contributing Member’s Interest, or an
election by a Contributing Member to make an Excess Contribution of an
Underfunded Amount, in each case as provided in Section 6.6, (iii) upon the
recalculation or restoration of Interests after the completion of a Program and
Budget under Section 6.7, (iv) upon the default by a Member in making its
required Capital Contributions to an adopted Program and Budget, followed by a
proper election by the Non-Defaulting Member under Section 3.6(c), (v) upon the
Transfer by a Member of all or less than all of its Interest under Article X,
and (vi) upon the issuance of additional Interests in the Company under Section
2.6. 

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 3

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

3.2Initial Contributions 

.  

(a)Timberline Initial Contribution.  As its Initial Contribution, Timberline has
contributed to the Company as of the Effective Date all of its right, title and
interest in and to the Properties, the Underlying Agreements and the Existing
Data described on Exhibit A.  The Members agree that the fair market value of
Timberline’s Initial Contribution as of the Effective Date equals $5,800,000. 

(b)PM&G Initial Contribution.  As its Initial Contribution, PM&G shall (i)
contribute to the Company and cause the Company to incur Qualifying Expenses as
provided under Section 3.2(b)(i) (and Section 3.2(b)(ii) if an election is made
by PM&G under Section 3.2(b)(ii) to earn the Phase II Interest and Timberline
elects not to participate at the Phase II level) or make the payments and
contributions required under Sections 3.2(b)(iii) during the Earn-In Period (the
“Minimum Work Requirement”),and (ii) pay holding costs for the Leased Property
under Section 3.2(b)(vi); provided, however, that PM&G may contribute and cause
the Company to incur more Qualifying Expenses for any Annual Period than the
minimum amount required, and may carry forward the excess amount to reduce the
minimum amount required for the Phase I Contribution in any subsequent Annual
Period.  The minimum amount required to be contributed by PM&G and incurred by
the Company in Qualifying Expenses for any Annual Period with respect to the
Phase I Contribution, after taking into account the carry-forward of excess
amounts from previous Annual Periods, is referred to as the “Minimum Expense
Amount.”   

(i)Phase I Contribution.   Subject to Sections 3.2(b)(iii) and (v), PM&G shall
contribute to the Company and cause the Company to incur a minimum of $3,000,000
in Qualifying Expenses during each of the first two Annual Periods, so that by
the end of the second Annual Period (the “Phase I Due Date”), PM&G has
contributed to the Company and caused the Company to incur an aggregate of
$6,000,0000 in Qualifying Expenses (the “Phase I Contribution”).  The period
from the Effective Date until the Phase I Due Date or such earlier date that
PM&G has contributed and caused the Company to incur an aggregate of $6,000,000
in Qualifying Expenses and payments under Sections 3.2(b)(iii) and (vi) is
referred to as the “Phase I Earn-In Period.”  PM&G shall promptly give notice to
Timberline of the completion of its Phase I Contribution. 

(ii)Phase II Contribution.  At any time prior to or after completion of the
Phase I Contribution, PM&G may elect to incur additional expenses outside of
Phase I Contributions to advance the Properties towards completion of a Phase II
Contribution (as defined below).  Upon completion of Phase I and upon PM&G
determining to initiate and/or continue Phase II Contributions by written notice
to Timberline (“Phase II Notice”), Timberline may elect to move the Company to
Joint Funding under Section 3.4 or grant PM&G the additional opportunity to earn
the Phase II Interest (as defined below). Timberline will notify PM&G within 60
days of the Phase II Notice of its intent to move to Joint Funding and, if
Timberline elects to move to Joint Funding, within 60 days of the Phase II
Notice, Timberline will provide its pro-rata portion of the payment of any Phase
II Contributions that may have occurred concurrently with Phase I activities
(PM&G will provide proper documentation regarding expenditures made to-date on
the Properties for Phase II in the Phase II Notice). PM&G shall provide the
Phase II Notice to Timberline within 30 days after the completion of its  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 4

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Phase I Contribution.  The failure of PM&G to provide such a Phase II Notice
shall be deemed an election by PM&G not to make its Phase II Contribution.  If
Timberline elects to move to Joint Funding, all future costs incurred by the
Company for the Properties, including but not limited to, the Development and
Mining of the Properties will be split on a pro-rata basis pursuant to the terms
hereof. If Timberline does not elect to move to Joint Funding, then PM&G will
have the right to earn an additional Membership Interest (the “Phase II
Interest”) by making Capital Contributions in addition to its Phase I
Contribution in an amount sufficient to complete a bankable feasibility study in
accordance with Canadian National Instrument 43-101 and any applicable
regulations of the United States Securities and Exchange Commission to establish
proven and probable reserves (the “Phase II Contribution”) for Qualifying
Expenses on or before the end of the third Annual Period following the end of
the Phase I Earn-In Period (the “Phase II Due Date”).  If PM&G makes such an
election, the period from the end of the Phase I Earn-In Period until the Phase
II Due Date or such earlier date that PM&G has made its entire Phase II
Contribution is referred to as the “Phase II Earn-In Period.”  The Phase I
Earn-In Period and, if Timberline elects not to move to Joint Funding and PM&G
elects to make its Phase II Contribution, the Phase II Earn-In Period, are
referred to collectively as the “Earn-In Period.”  The Phase II Interest shall
not be deemed issued to PM&G until the entire amount of its Phase II
Contribution has been contributed to the Company, at which time the Interest of
PM&G shall increase by 19% to 70%, and the Interest of Timberline shall decrease
by 19% to 30%.  For the avoidance of doubt, the increase in the Interest of PM&G
upon the completion of its Phase II Contribution shall be deemed the issuance to
PM&G of an additional Membership Interest in exchange for the Phase II
Contribution, and not the sale by Timberline of any portion of its Membership
Interest.  PM&G shall provide written notice to Timberline of its completion of
its Phase II Contribution.  

If PM&G elects not to proceed with the Phase II Contribution, either (i) after
Timberline has determined not to move to Joint Funding following the completion
of Phase I or (ii) after PM&G has begun but not completed the Phase II
Contribution, PM&G must elect within 60 days by written notice to Timberline to
either (i) move to Joint Funding under Section 3.4, (ii) permit Timberline to
complete the Phase II Contribution, (iii) relinquish PM&G’s Interests in
exchange for either (A) the right to receive 10% of Net Proceeds (Net Proceeds,
if any, shall be paid in accordance with Exhibit D)  or (B) a 2% Net Smelter
Returns Royalty to be paid in gold pursuant to a Net Smelter Returns Royalty
Deed in the form of Exhibit E or (iv) sell its PM&G Interests to Timberline
pursuant to Section 8.3 hereof.  If PM&G elects to permit Timberline to complete
the Phase II Contribution, and Timberline elects to complete the Phase II
Contribution, then upon Timberline completing the Phase II Contribution, the
Interest of PM&G shall decrease by 21%, to 30% and the Interest of Timberline
shall increase by 21% to 70% (“Timberline Phase II Interest”).  For the
avoidance of doubt, the increase in the Interest of Timberline upon the
completion of the Phase II Contribution shall be deemed the issuance to
Timberline of an additional Membership Interest in exchange for the Phase II
Contribution, and not the sale by PM&G of any portion of its Membership
Interest.  The Timberline Phase II Interest shall not be deemed issued to
Timberline until the entire amount of its Phase II Contribution has been
contributed to the Company. Timberline shall provide written notice to PM&G of
its completion of the Phase II Contribution, if applicable.

Upon completion of the Phase II Contribution by PM&G, Timberline must elect
within 30 days by written notice to PM&G to either (i) move to Joint Funding
under Section 3.4,

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 5

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(ii) relinquish Timberline’s Interests in exchange for either (A) the right to
receive 10% of Net Proceeds (Net Proceeds, if any, shall be paid in accordance
with Exhibit D)  or (B) a 2% Net Smelter Returns Royalty to be paid in gold
pursuant to a Net Smelter Returns Royalty Deed in the form of Exhibit E or (iii)
sell its Timberline Interests pursuant to Section 8.3 hereof.

(iii)In Lieu Payments.  If PM&G fails or elects not to incur the Minimum Expense
Amount during any Annual Period in the Phase I Earn-in Period and the failure is
not excused by a Force Majeure Event, then, in order to satisfy the Minimum Work
Requirement for the Annual Period and continue to have the right to complete its
Phase I Contribution without a resignation under Section 3.3, PM&G shall make a
payment to Timberline equal to (A) the Minimum Expense Amount for the Annual
Period minus (B) the Qualifying Expenses incurred by PM&G during the Annual
Period.  Any such payment shall be made within 30 days after the end of the
Annual Period. 

(iv)Control of Operations.  During the Phase I Earn-In Period, Timberline shall
control all day to day Operations of the Company subject to approval of Programs
and Budgets by the Management Committee.  During the Phase II Earn-In Period, if
applicable, either PM&G, if PM&G has elected to proceed with the Phase II
Contribution, or Timberline, if PM&G has elected not to proceed with the Phase
II Contribution and Timberline has so elected, will have the sole right to
determine the nature, timing, scope, extent and method of all Operations without
any obligation to hold meetings of the Management Committee, to prepare Programs
and Budgets for review, comment or approval by the Management Committee, or to
obtain the approval or consent of Timberline, PM&G or the Management Committee,
as applicable.  In conducting such Operations during the Phase II Earn-In
Period, PM&G or Timberline, as the case may be, shall, subject to Sections 5.4
and 5.5, have all of the rights, powers and obligations of the Management
Committee under Article V, except that PM&G or Timberline, as applicable, shall
not have right, power or obligation to perform any activities described in
clauses (f)(ii), (iii), (vii), (viii), (ix), (x) or (xi) of Section 5.2 or
clauses (g), (i) or (k) of Section 5.3 that would otherwise require approval of
Timberline, PM&G or the Management Committee without obtaining the requisite
approval as provided in those Sections.  For all such Operations during the
Phase II Earn-In Period, PM&G or Timberline, as applicable, shall provide for
the reservation of funds to cover reasonably anticipated Environmental
Compliance expenses, which shall constitute Qualifying Expenses, and upon
completion of its Phase II Contribution, PM&G or Timberline, as applicable,
shall transfer any reserved but unexpended funds to the Environmental Compliance
Fund established under Section 2.14 of Exhibit B. 

(v)Proof of Expenditures.  During the Phase I Earn-in Period, the Management
Committee shall (A) within 60 days after the end of each Annual Period, provide
Timberline with a written statement of Qualifying Expenses, certified as being
complete and accurate by the Management Committee, and (B) promptly after a
written request from Timberline or PM&G delivered during the six month period
after providing such a written statement, make available for review by
Timberline or PM&G during normal business hours, supporting backup invoices,
statements and similar documents.   If in connection with such a review the
Members agree that an expenditure is not a valid Qualifying Expense, or that the
amount of required Qualifying Expenses is deficient, PM&G may satisfy its
Minimum Work Requirement with respect to the deficiency by making a payment to
Timberline in the amount of the deficiency within 30 days after Timberline and
PM&G agree as to the deficiency. 

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 6

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(vi)Payments of Holding Costs for Leased Property.  During the Earn-In Period,
as part of its Phase I Contribution and Phase II Contribution, as applicable,
PM&G in Phase I and either PM&G or Timberline in Phase II, as applicable, shall
timely make all payments required under the Leases, timely pay all mining claim
maintenance fees required to maintain the unpatented mining claims comprising a
portion of the Leased Property, and timely perform any work commitments
contained in the Leases.  All payments made or expenses incurred by PM&G under
this Section 3.2(b)(vi) during any Phase I Contribution Annual Period shall be
considered Qualifying Expenses and shall apply against the Minimum Expense
Amount for the Annual Period.  If PM&G has elected not to proceed with the Phase
II Contribution, has permitted Timberline to proceed with the Phase II
Contribution and Timberline has elected to proceed with the Phase II
Contribution, then Timberline shall timely make all payments required under the
Leases, timely pay all mining claim maintenance fees required to maintain the
unpatented mining claims comprising a portion of the Leased Property, and timely
perform any work commitments contained in the Leases.  

(viii)Acceleration of Schedule.  PM&G may, in its sole discretion, accelerate
the schedule to complete the Minimum Work Requirement for the Phase I
Contribution, the expiration of the Earn-In Period and the completion of its
Phase I Contribution or Phase II Contribution by written notice to Timberline
that PM&G has completed the Minimum Work Requirement for the Phase I
Contribution or the Phase II Contribution, as applicable. 

3.3Failure to Make Initial Contribution.   

(a)Failure to Complete Phase I Contribution.  Before the completion by PM&G of
its Phase I Contribution, PM&G may voluntarily resign as a Member immediately
upon written notice to Timberline.  In addition, if PM&G fails to make any
portion of its Phase I Contribution under Section 3.2, and such failure is not
cured before written notice from Timberline to PM&G of such failure, then PM&G
shall be deemed to have resigned as a Member in breach of Section 3.2 within the
meaning of Sections 18-306(2) and 18-502(c) of the Act effective as of the date
of PM&G’s notice.   

(b)Effect of Failure to Complete Phase I Contribution.  Upon PM&G’s resignation
(either voluntary or deemed) under Section 3.3(a), PM&G shall have no further
obligation to make any remaining portion of its Initial Contribution, and,
subject to the other provisions of this Section 3.3(b) and Section 9.1(a), the
relinquishment of PM&G’s Interest under Section 9.1(a) shall be the sole remedy
for the failure of PM&G to complete its Initial Contribution; provided, however,
that (i) if PM&G resigns during the first Annual Period and has not contributed
to the Company and caused the Company to incur at least $2,000,000 in Qualifying
Expenses (subject to PM&G’s right to remedy a deficiency under Section
3.2(b)(v)), then PM&G shall pay to Company the amount (if any) by which
$2,000,000 exceeds the Qualifying Expenses actually incurred by PM&G before the
resignation, (ii) PM&G shall not be relieved of its obligation to fund any
contractual obligations to third parties entered into by PM&G on behalf of the
Company before the date of the resignation, and (iii) PM&G shall have the rights
and obligations specified in Section 9.1(a). 

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 7

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(c)Failure to Complete Phase II Contribution.  Following Timberline’s election
not to move to Joint Funding and PM&G’s election to make its Phase II
Contribution, PM&G may subsequently elect in its sole discretion by written
notice to Timberline not to complete its Phase-II Contribution.  The failure of
PM&G to complete its Phase-II Contribution under Section 3.2 that is not cured
within 30 days after written notice from Timberline to PM&G shall be deemed an
election by PM&G not to complete its Phase II Contribution.  Any election or
deemed election by PM&G not to complete its Phase II Contribution shall not be
considered a default.  If PM&G completes its Phase I Contribution but elects not
to make, or elects or is deemed to elect not to complete its Phase II
Contribution, then it shall retain its initial Interest and its Initial
Contribution; provided, however, that (i) its Contributed Capital shall consist
only of its Phase I Contribution, and (ii) for all purposes of calculating
Interests under this Agreement, any portion of the Phase II Contribution made by
PM&G shall be deemed not to have been made. Following PM&G’s election not to
complete the Phase II Contribution, PM&G must make an election within 10 days
pursuant to Section 3.2(b)(ii) as if PM&G had elected not to proceed with the
Phase II Contribution. 

If PM&G has elected not to proceed with the Phase II Contribution, has permitted
Timberline to proceed with the Phase II Contribution pursuant to Section
3.2(b)(ii) and Timberline has elected to proceed with the Phase II Contribution,
then Timberline may subsequently elect in its sole discretion by written notice
to PM&G not to complete its Phase-II Contribution.  The failure of Timberline to
complete its Phase-II Contribution under Section 3.2 that is not cured within 30
days after written notice from PM&G to Timberline shall be deemed an election by
Timberline not to complete its Phase II Contribution.  Any election or deemed
election by Timberline not to complete its Phase II Contribution shall not be
considered a default.  If Timberline elects or is deemed to elect not to
complete its Phase II Contribution, then it shall retain its initial Interest
and its Initial Contribution; provided, however, that (i) its Contributed
Capital shall consist only of its Initial Contribution, and (ii) for all
purposes of calculating Interests under this Agreement, any portion of the Phase
II Contribution made by Timberline shall be deemed not to have been made.  

If both PM&G and Timberline fail to complete a Phase II Contribution, then the
Company will move to Joint Funding under Section 3.4.

3.4Joint Funding 

.  From and after the earlier of (i) Timberline electing to enter into Joint
Funding upon the completion of PM&G’s Phase I Contribution, (ii) PM&G electing
not to complete its Phase II Contribution under Section 3.3(c) and (iii) PM&G
making its complete Phase II Contribution, the Members shall, subject to an
election under Section 6.6, be obligated to make additional Capital
Contributions to adopted Programs and Budgets in accordance with Section 3.5
 pro rata in proportion to their respective Interests (“Joint Funding”).

3.5Cash Calls 

.  After commencement of Joint Funding, on the basis of the adopted Program and
Budget then in effect, the Management Committee shall submit to each Member at
least 10 days before the last day of each month a billing for estimated cash
requirements for the next month.  Within 10 days after receipt of such a
billing, each Member shall pay to the Company as an additional Capital
Contribution under Section 3.4 its proportionate share of the estimated amount
based on its Interest.  Time is of the essence in the payment of such billings.
 Subject to receipt of such Capital Contributions or other funds under this
Agreement, the

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 8

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Management Committee (a) shall maintain a minimum cash reserve of the amount the
Management Committee estimates will be required to pay Company costs and
expenses that are or will become payable within 60 days after the date of
determination, and (b) shall have the right to maintain an additional cash
reserve of up to the amount the Management Committee estimates will be required
to pay Company costs and expenses that are or will become payable within an
additional 3 months after the date of determination.  All funds in excess of the
immediate cash requirements of the Company shall be invested in one or more
interest-bearing accounts reasonably selected by the Management Committee.

3.6Remedies for Failure to Meet Cash Calls 

.

(a)If a Member (the “Delinquent Member”) has not contributed all or any portion
of any additional Capital Contribution that such Member is or was required to
contribute under Sections 3.4 and 3.5 (the “Default Amount”), then the other
Member (the “Non-Defaulting Member”) may elect to exercise its rights under
either Section 3.6(b), 3.6(c) or 3.6(d)  by written notice to the Delinquent
Member within 10 Business Days after the occurrence of the default.  In the case
of an election under Section 3.6(b) or 3.6(c), the Non-Defaulting Member shall
pay the entire Default Amount to the Company on behalf of the Delinquent Member
within such 10 Business Day period. 

(b)If the Non-Defaulting Member makes an election under this Section 3.6(b), the
payment by the Non-Defaulting Member of the Default Amount shall be treated as a
loan (a “Default Loan”) from the Non-Defaulting Member to the Delinquent Member,
and a Capital Contribution of that amount to the Company by the Delinquent
Member, with the following results: 

(i)the amount of the Default Loan shall bear interest at the Default Rate from
the date that the Non-Defaulting Member makes the Default Loan until the date
that the Default Loan, together with all accrued and unpaid interest, is repaid
by the Delinquent Member to the Non-Defaulting Member or from distributions as
provided in Section 3.6(b)(ii) (with all payments or distributions being applied
first to accrued and unpaid interest and then to principal); 

(ii)all distributions (or sales of Products by the Company under Section 7.3 and
distributions of the proceeds of such sales under Section 7.1(b)) that otherwise
would be made to the Delinquent Member after the date of the default (whether
before or after the dissolution of the Company) instead shall be made to the
Non-Defaulting Member until the Default Loan and all accrued and unpaid interest
have been paid in full to the Non-Defaulting Member; 

(iii)the principal balance of the Default Loan and all accrued and unpaid
interest shall be due and payable in whole within 5 Business Days after written
demand to the Delinquent Member by the Non-Defaulting Member; 

(iv)after any default in the payment of the principal of or interest on the
Default Loan, the Non-Defaulting Member may (A) again make an election by notice
to the Delinquent Member to convert the unpaid balance of the Default Loan and
all accrued and  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 9

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

unpaid interest to a Capital Contribution by the Non-Defaulting Member, in which
case the provisions of Section 3.6(c) shall apply, with the unpaid balance and
all interest accrued thereon treated as the Default Amount for purposes of the
calculations under Section 3.6(c), or (B) exercise any other rights and remedies
granted to the Non-Defaulting Member or the Company under this Agreement or
available at law or in equity as the Non-Defaulting Member may deem appropriate
in its sole discretion to obtain payment by the Delinquent Member of the Default
Loan, including the rights of a secured party under the Uniform Commercial Code
with respect to the security interest granted under Section 3.7, all at the cost
and expense of the Delinquent Member; and

(v)during the period that any such Default Loan is in default, all rights of the
Delinquent Member or any Representative designated by the Delinquent Member to
vote, veto or consent to any matter under this Agreement shall be suspended, and
the Interest of the Delinquent Member and its Representatives shall be deemed
not outstanding for purposes of determining whether a quorum exists at any
meeting of the Management Committee or whether any specified percentage of votes
required to adopt, consent to or approve any matter has been obtained. 

(c)If the Non-Defaulting Member makes an election under this Section 3.6(c) or
under Section 3.6(b)(iv)(A), the payment by the Non-Defaulting Member of the
Default Amount shall be treated as a Capital Contribution by the Non-Defaulting
Member to the Company on behalf of the Delinquent Member.  In such case the
Interest of the Delinquent Member shall be reduced by an amount (expressed as a
percentage) equal to: (i) the Dilution Multiple; multiplied by the Default
Amount; divided by (ii) the aggregate Contributed Capital of all Members
(determined after taking into account the contribution of the Default Amount).
 The Interest of the Non-Defaulting Member shall be increased by the reduction
in the Interest of the Delinquent Member.  The foregoing adjustments shall be
effective as of the date of the default (or in the case of remedies under
Section 3.6(b)(iv)(A), the date of the default by the Delinquent Member in
repaying the Default Loan). 

(d)If the Non-Defaulting Member makes an election under this Section 3.6(d),
then the Delinquent Member shall be deemed to have resigned from the Company in
breach of Sections 3.4 and 3.5 within the meaning of sections 18-306(2) and
18-502(c) of the Act, and shall, in exchange for the consideration described in
Section 9.1(b), relinquish its entire Interest in the Company in accordance with
Section 9.1(f).  An election under this Section 3.6(d) shall apply only in the
case of a default relating to a Program and Budget covering in whole or in part
Development or Mining. 

(e)If the Non-Defaulting Member makes an election under Sections 3.6(b) through
(d), then the applicable provisions of this Section 3.6 shall be the sole and
exclusive remedies available to the Non-Defaulting Member for the default.  If
the Non-Defaulting Member does not make such an election (and if applicable, the
required advance) within the 10 Business Day period described in Section 3.6(a),
then the Non-Defaulting Member shall have, on its own behalf and on behalf of
the Company, all of the rights and remedies available at law or in equity as the
Non-Defaulting Member may deem appropriate in its sole discretion to obtain
payment of the Default Amount, including the rights of a secured party under the
Uniform Commercial Code with respect to the security interest granted under
Section 3.7, all at the cost  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 10

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

and expense of the Delinquent Member, but excluding the contractual rights and
remedies under Section 3.6(b), 3.6(c) and 3.6(d), which shall be deemed waived.
 IN THE CASE OF AN ELECTION UNDER SECTION 3.6(b), 3.6(c) or 3.6(d), THE MEMBERS
AGREE THAT THE LIQUIDATED DAMAGES DESCRIBED IN THIS SECTION 3.6 ARE A FAIR AND
ADEQUATE MEASURE OF THE DAMAGES THAT WILL BE SUFFERED BY THE NON-DEFAULTING
MEMBER AS A RESULT OF A BREACH BY A MEMBER OF ITS OBLIGATION TO MAKE CAPITAL
CONTRIBUTIONS FOR CASH CALLS UNDER SECTIONS 3.4 AND 3.5 AND NOT A PENALTY.

3.7Security Interest 

.  Each Member hereunder grants to the other a security interest in its
Interest, and any accessions thereto and any proceeds and products therefrom, to
secure the payment obligations of the granting Member hereunder, including such
Member’s obligations to make Capital Contributions and to repay Default Loans.
 Each Member hereby authorizes the other to file and record all financing
statements, continuation statements and other instruments necessary or desirable
to perfect or effectuate the provisions of this Section 3.7.  In connection with
any foreclosure, transfer in lieu, or other enforcement of rights in the
security interest granted in this Section 3.7, notwithstanding any contrary
provision in Article VIII, the acquiring Person shall, at the election of the
remaining Member, automatically be admitted as a Member in the Company without
any further action of the defaulting Member.  In such case, the defaulting
Member shall take all action that the non-defaulting Member may reasonably
request to effectuate the admission of the transferee as a Member.

3.8Return of Contributions 

.  Except as expressly provided in this Agreement, no Member shall be entitled
to the return of any part of its Capital Contributions or to be paid interest on
either its Capital Account or its Capital Contributions.  No Capital
Contribution that has not been returned shall constitute a liability of the
Company, the Management Committee or any Member.  A Member is not required to
contribute or to lend cash or property to the Company to enable the Company to
return any Member’s Capital Contributions.  The provisions of this Section 3.8
shall not limit a Member’s rights or obligations under Section 7.2.


ARTICLE IVMEMBERS

4.1Limited Liability 

.  The liability of each Member shall be limited as provided by the Act.  No
Member or the members of the Management Committee, or any combination, shall be
personally liable under any judgment of a court, or in any other manner, for any
debt, obligation or liability of the Company, whether such debt, obligation or
liability arises in contract, tort or otherwise, solely by reason of being a
Member or a member of the Management Committee or any combination.

4.2Company Indemnification of Members 

.  Except as provided in Section 4.5, the Company shall indemnify, defend and
hold harmless each Member and its Affiliates, and their respective directors,
officers, employees, agents and attorneys from and against any and all Adverse
Consequences incurred or suffered by them that arise out of or relate to (a) the
Company or Operations, including Environmental Liabilities and Continuing
Obligations, (b) any Assets distributed to such Member as an objecting Member
under Section 10.2, but only to the extent arising out of or relating to
Operations, including Environmental Liabilities and

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 11

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Continuing Obligations, conducted before the date of such distribution, and (c)
any reimbursements by the Member under Section 4.4.  In all cases of this
Section 4.2, and without limiting Sections 4.3 or 4.4, indemnification shall be
provided only out of and to the extent of the net assets of the Company, and no
Member shall have any personal liability whatsoever for indemnification under
this Section 4.2.  Notwithstanding the previous provisions of this Section 4.2,
the Company’s indemnification obligations under this Section 4.2 as to third
party claims shall be only with respect to Adverse Consequences not otherwise
compensated by insurance carried for the benefit of the Company or carried by
the Company for the benefit of the Members.

4.3Member Indemnification 

.  

(a)Indemnification Obligations.  Except as provided in Section 4.5, each Member
(the “Indemnifying Member”) shall indemnify, defend and hold harmless each other
Member and its Affiliates, and their respective directors, officers, employees,
agents and attorneys (collectively, the “Indemnified Member Parties”) and the
Company from and against any and all Adverse Consequences that arise out of or
result from the Misconduct of the Indemnifying Member (including its
Representatives in their capacity as members of the Management Committee). 

(b)Notice.  If any claim or demand is asserted against an Indemnified Member
Party or the Company with respect to which the Indemnified Member Party or the
Company may be entitled to indemnification under this Agreement, then the
Indemnified Member Party shall cause notice of the claim or demand (together
with a reasonable description), to be given to the Indemnifying Member promptly
after the Indemnified Member Party has knowledge or notice of the claim or
demand.  Failure to promptly provide the notice shall not relieve the
Indemnifying Member of its indemnification obligations, except to the extent the
Indemnifying Member is materially prejudiced by the failure. 

(c)Assumption of Defense by Indemnifying Member.  The Indemnifying Member shall
have the right, but not the obligation, by written notice to the Indemnified
Member Party with a copy to the Company delivered within 30 days after the
receipt of a notice under Section 4.3(b), to assume the entire control of the
defense, compromise and settlement of the claim or demand that is the subject of
the notice, including the use of counsel chosen by the Indemnifying Member, all
at the sole cost and expense of the Indemnifying Member.  Notwithstanding the
foregoing, the Indemnified Member Party may participate in the defense at the
sole cost and expense of the Indemnified Member Party.  The assumption of the
defense of the claim or demand by the Indemnifying Member shall constitute a
waiver by the Indemnifying Member of its right to contest or dispute its
indemnification obligation for the claim or demand. Any Adverse Consequences to
the assets or business of the Indemnified Member Party or the Company caused by
the failure of the Indemnifying Member to defend, compromise or settle a claim
or demand in a diligent manner after having given notice that it will assume
control of the defense, compromise and settlement of the matter shall be
included in the Adverse Consequences for which the Indemnifying Member shall be
obligated to indemnify the Indemnified Member Parties and the Company.  Any
settlement or compromise of any claim or demand by the Indemnifying Member shall
be made only with the consent of the Indemnified Member Party, which may not be
unreasonably withheld or delayed.  An Indemnified Member Party shall not be  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 12

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

considered unreasonable in withholding its consent unless the settlement or
compromise includes a full release of all claims and liabilities against the
Indemnified Member Parties and the Company arising out of or relating to the
claim or demand, provides for the payment of only money damages, and the
Indemnifying Member has provided to the Indemnified Member Parties assurance
acceptable to the Indemnified Member Parties of the payment of such money
damages immediately upon the settlement or compromise.

(d)Defense by Indemnified Member Party or Company.  Before the assumption of the
defense of any claim or demand subject to indemnification by an Indemnifying
Member, the Indemnified Member Party or the Company may file any motion, answer
or other pleading, or take such other action as it deems appropriate, to protect
its interests or those of the Company or the Indemnifying Member.  If it is
finally determined that the Indemnifying Member is responsible for
indemnification of any such claim or demand, or if the Indemnifying Member
elects to assume the defense of the claim or demand under Section 4.3(c), then
the Indemnifying Member shall promptly reimburse the Indemnified Member Party or
the Company for all costs and expenses incurred under the previous sentence.  If
the Indemnifying Member does not elect to control the defense, compromise and
settlement of a claim or demand under Section 4.3(c), and it is finally
determined that the Indemnifying Member is responsible for indemnification of
the claim or demand, then the Indemnifying Member shall be bound by the results
of the defense, compromise or settlement, and all costs and expenses incurred by
the Indemnified Member Parties and the Company in conducting the defense,
compromise or settlement shall be included in the Adverse Consequences for which
the Indemnifying Member is obligated to indemnify the Indemnified Member Parties
and the Company. 

4.4Member Reimbursement Obligations 

.  Each Member shall be liable to each other Member (including its
Representatives in their capacity as member of the Management Committee) to
reimburse and pay to such other Members its respective share, based on
Interests, of any and all Adverse Consequences incurred or suffered by such
other Members and their Affiliates that arise out of or relate to (a) the
Company or the Operations, including Environmental Liabilities and Continuing
Obligations, and (b) any Properties distributed to the other Member as an
objecting Member under Section 10.2, but only to the extent in the case of this
clause (b) arising out of or relating to Operations, including Environmental
Liabilities and Continuing Obligations, conducted before the date of such
distribution.   For purposes of this Section 4.4, each Member’s share of such
liability shall be equal to its Interest at the time of the actions, omissions
or events giving rise to the Adverse Consequences (or as to any actions,
omissions or events arising or existing before the Effective Date, such Member’s
initial Interest).  Neither the resignation nor deemed resignation of a Member,
any Transfer or redemption of all or any portion of a Member’s Interest, any
reduction of a Member’s Interest, the distribution to the other Member of
Properties under Section 10.2, nor the dissolution, liquidation nor termination
of the Company, shall relieve a Member of its share of any such liability
accruing before such resignation, deemed resignation, Transfer, redemption,
reduction, distribution, dissolution, liquidation or termination.
 Notwithstanding the foregoing provisions of this Section 4.4, this Section 4.4
shall apply only in the case that the Member from whom the other Member is
requesting reimbursement or any of its Affiliates is finally determined to be
personally liable for the Adverse Consequences, and shall not be construed as a
waiver or reduction of the limitations under the Act or other applicable Law of
the liability of a Member or the Representatives of the Management Committee for
Company debts, obligations and liabilities.

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 13

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

4.5Coordination 

.  Notwithstanding anything to the contrary in this Article IV, (a) the
provisions of Sections 4.2, 4.3 and 4.4 shall not apply to (i) Adverse
Consequences arising out of or relating to the breach of any representations or
warranties under the Contribution Agreement that are covered by the
indemnification obligations under the Contribution Agreement, or (ii) the
reclamation obligations for which PM&G is solely responsible under Section
9.1(a), and (b) no Member, or any of its Affiliates, or any of their respective
directors, officers, employees, agents or attorneys shall be entitled to
indemnification or reimbursement under Sections 4.2, 4.3 and 4.4 for Adverse
Consequences, to the extent the Adverse Consequences arise out of or result from
the Misconduct of the Indemnifying Member (including its Representatives in
their capacity as members of the Management Committee).

4.6Exclusive Rights of Members 

.  Notwithstanding anything in this Agreement to the contrary, no Person other
than a Member (on its own behalf and on behalf of the Company and its
Indemnified Member Parties) shall have the right to enforce any representation,
warranty, covenant or agreement of a Member or the Representatives of the
Management Committee under this Agreement or the Contribution Agreement, and
specifically neither the Company nor any lender or other third party shall have
any such rights, it being expressly understood that the representations,
warranties, covenants and agreements contained in this Agreement and the
Contribution Agreement shall be enforceable only by a Member (on its own behalf
and on behalf of the Company and its Indemnified Member Parties) against another
Member or the Representatives of the Management Committee.  For the avoidance of
doubt, the Company shall be bound by the provisions of this Agreement, but shall
have no right to enforce those provisions against a Member or the
Representatives of the Management Committee, such rights being exclusively
vested in the Members.  Any Member may bring a direct action on behalf of the
Company against any other Member or the Representatives of the Management
Committee without the requirement to bring a derivative action or otherwise
satisfy the requirements of sections 18-1001 through 18-1004 of the Act or other
similar requirements.

4.7Meetings; Written Consent 

.  Meetings of the Members shall not be required for any purpose.  Any action
required or permitted to be taken by Members may be taken without a meeting if
the action is evidenced by a written consent describing the action taken, signed
by all of the Members.

4.8No Member Fees 

.  Except as otherwise provided in this Agreement, no Member shall be entitled
to compensation for attendance at Member meetings or for time spent in its
capacity as a Member.

4.9No State-Law Partnership 

.  The Members intend that the Company not be a partnership (including a limited
partnership) or joint venture, and that no Member, or Representative be a
partner or joint venturer of any other Member, Management Committee or
Representative for any purposes other than federal and state tax purposes, and
this Agreement may not be construed to suggest otherwise.

4.10No Implied Covenants; No Fiduciary Duties 

.  The Parties covenant to undertake their respective obligations under this
Agreement in accordance with the contractual duties of good faith and fair
dealing.  There are no implied covenants contained in this Agreement other than
the contractual duty of good faith and fair dealing.  The Members, the

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 14

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Management Committee and the Representatives shall not have any fiduciary or
other duties to the Company or the other Members except as specifically provided
by this Agreement, and the Members’, the Representatives’, and the Management
Committee’s duties and liabilities otherwise existing at law or in equity are
restricted and eliminated by the provisions of this Agreement to those duties
and liabilities specifically set forth in this Agreement.

4.11Other Business Opportunities 

.  Except as provided in Sections 9.2 and 10.1, (a) each Member and its
Representatives shall have the right independently to engage in and receive the
full benefits from business activities, whether or not competitive with the
Operations, without consulting the Company or any other Member, (b) the
doctrines of “corporate opportunity” and “business opportunity” shall not be
applied to any other activity, venture, or operation of any Member or
Representative, and (c) no Member or Representative shall have any obligation to
any other Member or the Company with respect to any opportunity to acquire any
property outside the Area of Interest at any time, or within the Area of
Interest after the termination of the Company.


ARTICLE VCOMPANY MANAGEMENT

5.1Management Authority 

.  During the Phase I Earn-In and after the commencement of Joint Funding, and
except as delegated to an officer of the Company under Section 5.3, the
Management Committee shall have the exclusive power and authority to approve
Major Decisions, inlcuding Budgets and Programs.  During the Phase II Earn-In,
if any, the Member participating in the Phase II Earn-in shall manage the
Operations of the Company pursuant to Section 3.2(b)(iv). After the commencement
of Joint Funding, the Management Committee shall have the power and authority to
make decisions that do not require the unanimous approval of the Members.  In
connection with the implementation, consummation or administration of any matter
within the scope of the Management Committee’s authority, the Management
Committee is authorized, without the approval of the Members, to execute and
deliver on behalf of the Company contracts, instruments, conveyances, checks,
drafts and other documents of any kind or character to the extent the Management
Committee deems it necessary or desirable.  The Management Committee may
delegate to officers, employees, agents, contractors or representatives of the
Company any or all of its powers by written authorization identifying
specifically or generally the powers delegated or acts authorized, but no such
delegation shall relieve the Management Committee of its obligations hereunder.

5.2Management Committee 

.  

(a)Organization and Composition.  The Members hereby establish a committee (the
“Management Committee”) consisting of four representatives (“Representatives”),
of which (i) two (2) Representatives shall be appointed by Timberline, and (ii)
two (2) Representatives shall be appointed by PM&G.  A Representative of the
Member that holds greater than 50% of the Interests of the Members shall serve
as the chair of the Management Committee.  Each Member may appoint one or more
alternate Representatives to act in the absence of a regular Representative.
 Appointments of Representatives may be made or changed at any time by notice to
the other Member.  Representatives shall not be considered managers under the
Act, but derive all of their right, power and authority from the Members.  No  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 15

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Member or Representative shall have the power to bind the Company or to execute
documents and instruments on behalf of the Company, unless such Member or
Representative also is a officer duly authorized by the Management Committee to
undertake such action or such power and authority has been delegated by the
Management Committee to such Member or Representative, and then only in that
capacity.

(b)Voting.  Each Member, acting through its Representatives, shall vote on the
Management Committee in accordance with its Interest.  The Representatives
appointed by Timberline shall vote as a group, and the Representatives appointed
by PM&G shall vote as a group.  If all Representatives appointed by a Member are
not present at a meeting of the Management Committee, the Representatives
appointed by such Member that are present shall have the entire Interest of the
appointing Member.  Whenever any provision of this Agreement requires or permits
the vote, consent or approval of the Members or the Management Committee, such
provision shall be deemed to require or permit, as applicable, the vote, consent
or approval of Representatives with an Interest of greater than 71%, unless the
provision specifically requires a greater percentage, or the consent or approval
of a greater number or percentage of Members or Representatives. 

(c)Meetings. Management Committee meetings shall be held at least quarterly, at
such times and at such place as the Management Committee shall determine.  In
addition to regularly scheduled meetings, the Management Committee or any
Representative may call a special meeting of the Management Committee upon 3
days’ notice.  In case of emergency, reasonable notice of a special meeting
shall suffice.  Unless an objection is expressly made, notice shall be deemed
properly given and there shall be a quorum if at least one Representative
appointed by each Member is present.  Each notice of a meeting shall include an
agenda or statement of the purpose of the meeting prepared by the Management
Committee in the case of a regular meeting, or by the Management Committee or
Representative calling the meeting in the case of a special meeting, but any
matters may be considered at the meeting. 

(d)Conduct of Meetings.  Meetings of the Management Committee may be held by
means of conference telephone or other communications equipment by means of
which all Persons participating in the meeting can hear each other, and
participation in a meeting by such communications equipment shall constitute
presence in person at the meeting.  A selected Representative shall prepare
minutes of all meetings and shall distribute copies of such minutes to the
Representatives within seven Business Days after the meeting.  The minutes, when
approved by one or more Representatives appointed by each Member, shall be the
official record of the decisions made by the Management Committee and shall be
binding on the Management Committee and the Members.  If the Representatives are
unable to agree on the minutes within 30 days after receipt of the proposed
minutes, then the minutes prepared by the selected Representative together with
proposed objections submitted to the Management Committee before the expiration
of such 30-day period shall be the official record of the meeting.  The
reasonable costs of the attendance of Representatives, officers and personnel at
meetings shall be charged to the Business Account. 

(e)Action Without a Meeting.  Any action required or permitted to be taken at a
meeting of the Management Committee may be taken without a meeting and without
prior  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 16

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

notice if the action is evidenced by a written consent describing the action
taken, signed by at least one Representative of each Member.

(f)Major Decisions.  During (A) the Phase I Earn-In Period, (B) any period of
Joint Funding following the Phase I Earn-In Period if neither PM&G nor
Timberline have elected to pursue a Phase II Contribution as provided in Section
3.2(b)(ii), (C) the Phase II Earn-in Period, but only in relation to
sub-sections (ii), (iii), (vii), (viii), (ix), (x) and (xi) of this Section
5.2(f) (all other sub-sections hereunder being inapplicable during the Phase II
Earn-In Period pursuant to the provisions of Section 3.2(b)(iv)), (D) any period
following the completion by either PM&G or Timberline, as applicable, of the
Phase II Contribution, but but only in relation to sub-sections (ii), (iii),
(vii), (viii), (ix), (x) and (xi) of this Section 5.2(f) (all other sub-sections
hereunder being inapplicable unless and until the Interests of the Member that
completed the Phase II Contribution drops below 60% at which point all
sub-sections of this Section 5.2(f) shall again become applicable), or (E) any
other period not covered by the above provisions, neither the Management
Committee, nor any Representative, nor any officer, employee or agent of the
Company, shall have any authority to bind or take any action on behalf of the
Company with respect to any Major Decision unless such Major Decision has been
consented to or approved by the Management Committee by unanimous vote of the
Management Committee representing 85% of the Interests.  Each of the following
matters shall constitute a “Major Decision”: 

(i)approval of a Program and Budget (other than the Initial Program and Budget),
and any Amendment to any Program and Budget (including the Initial Program and
Budget) in accordance with Article VI ; provided, that cost overruns of a
Program and Budget that do not exceed 5% and expenditures with respect to
emergencies under Section 6.10 shall be deemed to automatically amend such
Program and Budget;  

(ii)decisions to cease production for a period greater than 3 months for reasons
other than regular maintenance or a Force Majeure Event; 

(iii)acquisition or disposition of significant mineral rights or claims, other
real property or water rights (including acquisition or disposition of
significant patented and unpatented mining claims under Section 5.3(k)) outside
of the ordinary course of business; 

(iv)a decision to undertake Development or Mining on all or any portion of the
Properties; 

(v)a decision to undertake a pre-feasibility study or a feasibility study; 

(vi)other than purchase money security interests or other security interests in
Company equipment to finance the acquisition or lease of Company equipment used
in Operations, the proposal or consummation of a Project Financing or the
incurrence by the Company of any indebtedness for borrowed money that requires
any of the following as security for the obligations arising under or with
respect to such indebtedness: (A) an Encumbrance on all or any material portion
of the Company’s Assets, (B) the pledge by any Member of all or any portion of
its Interest, or (C) the guaranty by any Member or any Affiliate of any Member
of any  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 17

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

obligations of the Company; provided, that nothing in this clause (vi) shall be
deemed to prohibit or restrict the right of a Member to create any Permitted
Interest Encumbrance;

(vii)except as specifically contemplated in this Agreement, the redemption of
all or any portion of an Interest; 

(viii)the issuance of an Interest or other equity interest in the Company, or
the admission of any Person as a new Member of the Company other than in
accordance with Section 8.5(c); provided, that this clause (viii) shall not be
deemed to prohibit or restrict the adjustment of Interests under Section 3.1;  

(ix)a decision to grant authorization for the Company to file a petition for
relief under any chapter of the United States Bankruptcy Code, Title 11 U.S.C.
or to consent to such relief in any involuntary petition filed against the
Company by any third party, or to admit in writing any insolvency of the Company
or inability to pay its debts as they become due or to consent to any
receivership (or similar proceeding) of the Company;  

(x)the merger or amalgamation of the Company into or with any other entity; 

(xi)the sale of all or substantially all of the Company’s Assets;  

(xii)except as specifically or generally authorized in this Agreement, any
contract, agreement or undertaking between the Company, on the one hand, and any
Member, Representative or Affiliate of a Member, on the other hand, or any
amendment, modification or termination of, or waiver of any right under, any
such contract, agreement or undertaking; and 

(xiii)making any other decision or taking any other action that specifically
requires the approval of the Members or the Management Committee under this
Agreement. 

5.3Management Committee; Duties 

.  The Company shall be managed by the Management Committee.  During the Phase
II Earn-In Period, the Member proceeding with the Phase II Contribution shall
have those management powers and authorities set forth in Section 3.2(b)(iv),
subject to the limitations set forth therein and as provided in Section 5.2(f).
 Subject to Sections 5.4 and 5.5 and the other provisions of this Agreement, the
Management Committee shall have the following duties:

(a)Programs and Budgets.  The Management Committee shall manage, direct and
control Operations in accordance with adopted Programs and Budgets, and shall
direct Representatives or officers of the Company to prepare and present to the
Management Committee proposed Programs and Budgets under Section 6.3 and
proposed Amendments under Section 6.5. 

(b)Implementation.  The Management Committee shall implement Major Decisions,
shall make from Company funds all expenditures necessary to carry out adopted  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 18

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Programs, and shall promptly advise the Members if the Company lacks sufficient
funds for the Management Committee to carry out its responsibilities under this
Agreement.

(c)Procurement.  The Management Committee shall (i) purchase or otherwise
acquire all material, supplies, equipment, water, utility and transportation
services required for Operations, such purchases and acquisitions to be made to
the extent reasonably possible on the best terms available, taking into account
all of the circumstances, and (ii) obtain such customary warranties and
guarantees as are available in connection with such purchases and acquisitions. 

(d)Title; Encumbrances.  The Management Committee shall conduct such title
examinations and cure such title defects as may be advisable in the Management
Committee’s reasonable judgment, and keep the Assets free and clear of
Encumbrances, except for Permitted Encumbrances. 

(e)Taxes.  The Management Committee shall (i) make or arrange for all payments
required by any Underlying Agreements, and (ii) pay all Taxes on Operations and
Assets, except (A) Taxes determined or measured by a Member’s revenue or net
income and (B) Taxes on production of Products that are distributed in-kind to a
Memberthe Management Committee shall have the right to contest the validity or
amount of any Taxes the Management Committee deems to be unlawful, unjust,
unequal or excessive, and to undertake such other steps or proceedings as the
Management Committee may deem reasonably necessary to secure a cancellation,
reduction, readjustment or equalization of such Taxes before such Taxes are
required to be paid, but the Management Committee shall not permit or allow
title to the Assets to be lost as the result of the nonpayment of any such
Taxes. 

(f)Compliance with Laws.  The Management Committee shall (i) apply for all
necessary Permits, (ii) comply with applicable Laws, (iii) promptly provide
notice to the Management Committee of any allegations of a material violation of
Laws, and (iv) prepare and file all reports or notices required by any
Governmental Authority for Operations.  The Management Committee shall timely
cure or dispose of any violation of Laws through performance, or payment of
fines and penalties, or both, the cost of which shall be charged to the Business
Account. 

(g)Litigation.  The Management Committee shall prosecute and defend, but shall
not initiate without the approval of the unanimous approval of theMembers, all
litigation, arbitrations or administrative proceedings arising out of
Operations.  The Management Committee shall approve in advance any settlement
involving payments, commitments or obligations. 

(h)Insurance.  The Management Committee shall obtain insurance for the benefit
of the Company, the Members and the Management Committee as provided in Exhibit
F or as may otherwise be determined from time to time by the Management
Committee. 

(i)Disposition of Assets.  The Management Committee may dispose of Assets,
whether by abandonment, surrender or Transfer in the ordinary course of
business, except that Properties may be abandoned or surrendered only as
provided in Section 10.2.   

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 19

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(j)Maintenance of Assets.  The Management Committee shall perform all assessment
and other work and pay all Governmental Fees required by Law in order to
maintain the unpatented mining claims, mill sites and tunnel sites included
within the Properties.  The Management Committee may perform the assessment work
under a common plan of exploration, and continued actual occupancy of such
claims and sites is not required.  The Management Committee shall not be liable
for any determination by any Governmental Authority that the work performed by
the Management Committee did not constitute the required annual assessment work
or occupancy to preserve or maintain ownership of the claims; provided that the
work was performed in accordance with accepted industry standards and the
adopted Program and Budget.  The Management Committee shall timely record with
the appropriate county and file with the appropriate United States agency, any
required affidavits, notices of intent to hold and other documents in proper
form attesting to the payment of Governmental Fees, the performance of
assessment work or intent to hold the claims and sites, in each case in
sufficient detail to reflect compliance with applicable requirements. 

(k)Changes to Mineral Rights.  If authorized by the Management Committee, the
Management Committee may (i) locate, amend or relocate any unpatented mining
claim, mill site or tunnel site, (ii) locate any fractions resulting from such
amendment or relocation, (iii) apply for patents or mining leases or other forms
of mineral tenure for any such unpatented claims or sites, (iv) abandon any
unpatented mining claims for the purpose of locating mill sites or otherwise
acquiring from the United States rights to the ground covered thereby, (v)
abandon any unpatented mill sites for the purpose of locating mining claims or
otherwise acquiring from the United States rights to the ground covered thereby,
(vi) exchange with or convey to the United States any of the Properties for the
purpose of acquiring rights to the ground covered thereby or other adjacent
ground and (vii) convert any unpatented claims or mill sites into one or more
leases or other forms of mineral tenure under any Law hereafter enacted. 

(l)Accounting.  The Management Committee shall (i) keep and maintain all
required accounting and financial records under the Accounting Procedure and in
accordance with customary cost accounting practices in the mining industry, (ii)
keep and maintain current balances of Contributed Capital, (iii) keep and
maintain Capital Accounts of the Members in accordance with Exhibit C, and (iv)
keep all Company accounts separate and segregated from the individual accounts
of the Management Committee. 

(m)Reporting; Audits.  The Management Committee shall (i) provide the reports to
the Members required under Section 6.11, (ii) permit the audits, inspections and
access rights under Section 6.12, and (iii) obtain the independent audit
required under Section 6.13. 

(n)Environmental Compliance Plan.  The Management Committee shall prepare an
Environmental Compliance plan for all Operations consistent with the
requirements of applicable Laws or contractual obligations and shall include in
each proposed Program and Budget sufficient funding to implement the
Environmental Compliance plan and to satisfy the financial assurance
requirements of applicable Laws and contractual obligations pertaining to
Environmental Compliance. To the extent practical, the Environmental Compliance
plan shall incorporate concurrent reclamation of Properties disturbed by
Operations. 

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 20

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(o)Continuing Obligations.  The Management Committee shall undertake to perform
Continuing Obligations when and as economic and appropriate, whether before or
after termination of Operations. The Management Committee shall have the right
to delegate performance of Continuing Obligations to Persons having demonstrated
skill and experience in relevant disciplines. As part of each proposed Program
and Budget, the Management Committee shall specify the measures to be taken for
performance of Continuing Obligations and the cost of such measures. Authorized
representatives of each Member shall have the right from time to time to enter
the Properties to inspect work directed toward satisfaction of Continuing
Obligations, and to audit books, records, and accounts related thereto. 

(p)Environmental Compliance Fund.  Funds deposited into the Environmental
Compliance Fund shall be maintained by the Management Committee in a separate,
interest bearing cash management account, which may include money market
investments and money market funds, or longer term investments approved by the
Management Committee. Such funds shall be used solely for Environmental
Compliance and Continuing Obligations, including committing such funds,
interests in property, insurance or bond policies, or other security to satisfy
Laws regarding financial assurance for the reclamation or restoration of the
Properties, and for other Environmental Compliance requirements. 

(q)Other Activities.  The Management Committee shall undertake all other
activities reasonably necessary to fulfill the foregoing. 

(r)Delegation.  The Management Committee shall have the right to carry out its
duties and responsibilities under this Agreement through of officers of the
Company or through Affiliates, agents, consultants or independent contractors,
but no such Persons shall have any rights under this Agreement. 

5.4Standards of Care 

.  Subject to Section 5.5, the Management Committee or an Acting Member shall
discharge its duties under Section 5.3 or Section 3.2(b)(iv), as applicable, and
conduct all Operations in a good, workmanlike and efficient manner, in
accordance with sound mining and other applicable industry standards and
practices, and in accordance with the terms and provisions of all Underlying
Agreements and Permits pertaining to the Assets.

5.5Exculpation 

.  Notwithstanding any contrary provision of this Agreement, the Representatives
shall not be liable or responsible to the Company or any Member and shall not be
in breach or default of its duties under this Agreement for any act or omission
(a) that is not caused by or attributable to the Representative’s willful
misconduct or gross negligence, (b) if the inability to perform results from (i)
the failure of any Member or other Representatives to perform acts or to
contribute amounts required under this Agreement, (ii) a lack of Company funds,
to the extent the Management Committee has made all Capital Contributions
required to be made by them under this Agreement, or (iii) during the Phase I
Earn-In and after the commencement of Joint Funding, the failure to carry out or
perform in accordance with a Program and Budget for any period, if a Program and
Budget has not been adopted for the period, or (c) taken in good faith reliance
on an adopted Program and Budget or information, opinions, reports or statements
presented by any other Member or Representative of any other Member, or by any
other Person as to matters the Management Committee reasonably believes are
within the other Person’s professional or expert competence.  The preceding
sentence shall in

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 21

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

no way limit any Person’s right to rely on information to the extent provided in
Section 18-406 of the Act.

5.6Indemnification of Representatives 

.  Subject to the limitations of the Act, the Company shall indemnify, defend
and hold harmless the Representatives from and against any Adverse Consequences
arising as a result of any act or omission of any such Representative with
respect to the Company believed in good faith to be within the scope of
authority conferred in accordance with this Agreement, except for willful
misconduct or gross negligence.

(a)Contract Rights.  The rights granted under this Section 5.6 are contract
rights, and no amendment, modification or repeal of this Section 5.6 shall have
the effect of limiting or denying any such rights with respect to actions taken,
omissions, or proceedings arising before any such amendment, modification or
repeal.  It is expressly acknowledged that the indemnification provided in this
Section 5.6 could involve indemnification for negligence or strict liability.
 Notwithstanding the foregoing, the Company’s indemnification of the the
Representatives as to third party claims shall be only with respect to such
Adverse Consequences that are not otherwise compensated by insurance. 

(b)Advancement of Expenses.  The rights to indemnification conferred in this
Section 5.6 shall include the right to be paid or reimbursed by the Company the
reasonable expenses incurred by any Person entitled to be indemnified who was,
is or is threatened to be made a named defendant or respondent in an action,
suit, proceeding or arbitration in advance of the final disposition of the
action, suit, proceeding or arbitration and without any determination as to the
Person’s ultimate entitlement to indemnification; provided, that the payment of
such expenses in advance of the final disposition or award of an action, suit,
proceeding or arbitration shall be made only upon delivery to the Company of a
written affirmation by such Person of his or its good faith belief that he or it
has met the standard of conduct necessary for indemnification under this Section
5.6 and a written undertaking, by or on behalf of such Person, to repay all
amounts so advanced if it shall ultimately be determined that such indemnified
Person is not entitled to be indemnified under this Section 5.6 or otherwise. 

(c)Non-Exclusive Rights.  The right to indemnification and the advancement and
payment of expenses conferred in this Section 5.6 are not exclusive of any other
right that any such indemnified Person may have or acquire under any Law,
provision of this Agreement, vote of the Management Committee or the Members or
otherwise. 

(d)Invalidity.  If this Section 5.6 or any portion shall be invalidated on any
ground by any court of competent jurisdiction or arbitration panel, then the
Company shall indemnify and hold harmless the Representatives indemnified under
this Section 5.6 as to the Adverse Consequences to the full extent permitted by
any portion of this Section 5.6 that has not been invalidated, and to the
fullest extent permitted by applicable Law. 

(e)Insufficient Funds. If the assets of the Company are insufficient to fund any
indemnity to which any Representative is entitled under this Section 5.6, the
Members shall make Capital Contributions to the Company (or if the Company has
been terminated, pay to the indemnified Person) in accordance with their
respective Interests to fund any such indemnification obligations.  In the case
of Continuing Obligations, proportionate liability of the  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 22

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Members  for any indemnification hereunder arising from such Continuing
Obligations shall be determined in accordance with Section 4.4.

5.7Resignation; Removal; Replacement 

.  

(a)Voluntary Resignation.  Any Representative may voluntarily resign at any time
upon 2 months’ prior notice to the Management Committee.  Acceptance of such
resignation shall not be necessary. 

(b)Removal.  Any Representative may be removed by notice of the Member such
Representative represents on the Management Committee to the Management
Committee for any reason at all, or by notice to the Member that such
Representative represents and the Management Committee by the other Member for
Misconduct; provided, such notice shall be delivered to the Member within 90
days after the date such other Member has notice or knowledge of the Misconduct
giving rise to the removal right. 

(c)Replacement.  If a Representative resigns or is removed hereunder, the Member
which the Representative represented on the Mangaement Committee shall have sole
power and authority to appoint the replacement Representative. 

(d)No Effect on Interest.  The resignation or removal of a Person as
aRepresentative shall not reduce the Interest of any Member or its right to a
certain number of Representatives, or restrict the right of such Member to
appoint Representatives to the Management Committee. 

5.8Payments to  

Representatives or Officers.  The Management Committee may determine to
compensate Representatives or officers for their services to the Company as
determined in any Approved Program and Budget.

5.9Affiliate Transactions 

.  The Company shall not enter into any agreement or contract (including the
payment of any fees or other compensation) with a Representative, any Affiliate
of a Representative or any Member or any Affiliate of a Member, or any material
modification or amendment to any such agreement or contract, except (a) on terms
no less favorable than would be the case with unrelated third parties in arms’
length transactions, (b) with the approval of the Representatives of each Member
that is not a party (and whose Affiliates are not a party) to the agreement,
contract, modification or amendment, or (c) as specifically provided in this
Agreement or in the then current approved Program and Budget; provided that the
Members acknowledge that the services to be performed by the Management
Committee may be delegated to any Affiliate of the Members or a Representative
and performed by such Affiliate, and costs and charges for such services shall
be paid and reimbursed by the Company from the Business Account to the same
extent as if such services were performed directly by the Management Committee.

5.10Changes to Mining Law 

.  The Members are aware that the mining Laws of the United States or the State
of Nevada pertaining to unpatented mining claims and millsites or activities
thereon may be amended or new Laws may be enacted.  In that event, the
Management Committee shall have the option (but not the obligation, except to
the extent required under Underlying Agreements) of maintaining the rights and
obligations of the Company in and to the

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 23

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Properties and the lands covered thereby pursuant to those new or amended Laws,
subject to this Agreement and to the extent allowable, including the right to
convert the Owned Claims and the Leased Claims to any new property rights that
may be created, and all of the terms and conditions of this Agreement shall
apply to such new property rights.  The Members agree to cooperate with the
Management Committee in this regard.


ARTICLE VIPROGRAMS AND BUDGETS; ACCOUNTING AND REPORTING

6.1Initial Program and Budget 

.  The initial Program and Budget, which has been adopted by the Members, is
attached as Exhibit G.  The initial Program and Budget covers the anticipated
period for the Initial Contribution of PM&G.

6.2Operations Under Programs and Budgets 

.  Except as otherwise provided in this Agreement, Operations shall be
conducted, expenses shall be incurred, and Assets shall be acquired consistent
with adopted Programs and Budgets.  Each Program and Budget shall provide for
(a) accrual of reasonably anticipated Environmental Compliance expenses for all
Operations contemplated under the Program and Budget, and (b) payment of all
obligations of the Company under Underlying Agreements.

6.3Presentation of Proposed Programs and Budgets 

.  At least 60 days before the anticipated commencement of Joint Funding and not
later than January 31 of each calendar year thereafter, the Management Committee
shall delegate the preparation a proposed Program and Budget for the succeeding
calendar year (or remaining portion of the calendar year, in the case of the
first Program and Budget after the commencement of Joint Funding) or longer such
period approved by the Management Committee, and submit the proposed Program and
Budget for such calendar year or other period to the Management Committee for
its review and approval.  The proposed Program and Budget shall be accompanied
by a notice of the date and time of the meeting to be held under Section 6.4 to
consider the proposed Program and Budget, which date shall not be less than 20
days after the submission of the proposed Program and Budget to the Management
Committee.

6.4Approval of Proposed Programs and Budgets 

.  On or before the date that is 30 days after the submission of a proposed
Program and Budget for the first period after the commencement of Joint Funding
and on or before February 28 of each calendar year thereafter at a meeting of
the Management Committee, the Representatives of each Member shall submit in
writing to the Management Committee whether such Representatives (a) approve the
proposed Program and Budget, (b) propose modifications to the proposed Program
and Budget, or (c) reject the proposed Program and Budget.  If the
Representatives of a Member do not approve the proposed Program and Budget, then
the Management Committee shall call another meeting to be held within 20 days
after the first meeting to consider the Program and Budget and to vote on a
revised Program and Budget.  During such 20 day period, the Representatives
shall negotiate in good faith to develop a revised Program and Budget that is
acceptable to all of the Representatives, and shall deliver its revised Program
and Budget to the Management Committee at or before the subsequent meeting but
neither the Management Committee nor any Representatives shall have any
obligation to agree to any particular modification to the Program and Budget
during such negotiations.  At the subsequent meeting to again vote on the
Program

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 24

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

and Budget (taking into account any revisions proposed by the Representatives
during the negotiation period), the Representatives of each Member shall vote to
either accept or reject the revised Program and Budget, but may not propose
additional modifications.  If one or more Representatives do not attend any
meeting of the Management Committee, the purpose of which is to review and
approve a Program and Budget or an Amendment, then the Representatives present
at the meeting may approve the proposed Program and Budget, but no other action
may be taken at the meeting.

6.5Amendments 

.  Any Representative may propose amendments (“Amendments”) to any currently
approved Program and Budget from time to time before incurring costs under the
Amendment.   The Representatives of each Member shall have 15 days after the
proposal of an Amendment to submit in writing to the Management Committee one of
the responses described in Section 6.4(a), (b) or (c) (substituting “Amendment”
for “Program and Budget” in each case).  If the Representatives of a Member fail
to respond within the 15-day period, then those Representatives shall be deemed
to have approved the proposed Amendment.  If the Representatives of a Member
timely submit to the Management Committee their rejection of, or proposed
modifications to, the proposed Amendment, then a Representative may call a
special meeting of the Management Committee under Section 5.2(c) to vote on an
Amendment.  If a Representative calls such a meeting, the Representatives shall
negotiate in good faith to develop an Amendment that is acceptable to all of the
Representatives, and shall deliver its revised Amendment to all the
Representatives at or before the meeting.   At the meeting to vote on the
Amendment (taking into account any revisions made by the Management Committee
during the negotiation period), the Representatives of each Member shall vote to
either accept or reject the revised Amendment, but may not propose additional
modifications.  If the Amendment relates to Operations on existing Properties
and does not increase the aggregate original Budget by more than 10% (taking
into account other Amendments adopted after the date of the original Budget),
then the Members shall continue to participate in the Joint Funding of the
Program and Budget, as amended, based on their original elections under Section
6.6.  If the Amendment does not relate to Operations on existing Properties or
increases the aggregate original Budget by more than 10% (taking into account
other Amendments adopted after the date of the original Budget), then the
Program and Budget, as amended, shall be treated as a new Program and Budget and
each Member shall be entitled to make new elections under Section 6.6 as to
their participation in Joint Funding with respect to the remaining period under
the amended Program and Budget.

6.6Election to Participate 

.  

(a)By notice to the Management Committee (a “Non-Contribution Notice”) within 20
days after the final vote adopting a Program and Budget, a Member (a
“Non-Contributing Member”) may elect to contribute to such Program and Budget in
some lesser amount than in accordance with its Interest, or may elect not to
contribute any amount to such Program and Budget.   If a Member does not timely
provide a Non-Contribution Notice to the Management Committee, such Member shall
be deemed to have elected to contribute to the Program and Budget in proportion
to its Interest as of the beginning of the period covered by the Program and
Budget.  The difference, if any, between the amount that the Non-Contributing
Member would otherwise be required to contribute in accordance with its Interest
and the amount, if any, that the Non-Contributing Member elects or is deemed to
elect to contribute, is referred to as the “Underfunded Amount.” Notwithstanding
the foregoing provisions of this  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 25

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Section 6.6(a), a Member shall be obligated to contribute to any Program and
Budget in at least the amount required to maintain its Interest at 10%, failing
which it shall be subject to Section 9.1(c).

(b)If  a Non-Contributing Member timely delivers a Non-Contribution Notice, and
the other Member has or is deemed to have elected to contribute its proportion
amount to the Program and Budget in accordance with its Interest, such other
Member (the “Contributing Member”) shall have the right (but not the obligation)
to elect by notice to the Non-Contributing Member delivered within 10 days after
its receipt of the Non-Contribution Notice, to contribute all or any portion (an
“Excess Contribution”) of the Underfunded Amount to such Program and Budget. 

(c)If a Non-Contributing Member timely delivers a Non-Contribution Notice, the
Interest of each Member shall, subject to Section 6.7, be adjusted, effective as
of the beginning of the period covered by the Program and Budget, to equal a
fraction, expressed as a percentage: 

(i)the numerator of which equals: 

(A)the Contributed Capital of the Member as of the beginning of the period
covered by the Program and Budget; plus  

(B)the amount, if any, that the Member has agreed to contribute to the Program
and Budget; plus  

(C)if the Member is a Contributing Member, the Excess Amount, if any, that the
Contributing Member has agreed to contribute to the Program and Budget with
respect to the Underfunded Amount; and 

(ii)the denominator of which equals the sum of the amounts calculated under
Section 6.6(c)(i) above for all Members. 

(d)If a Non-Contributing Member delivers a Non-Contribution Notice and the
Contributing Member does not elect to contribute the entire Underfunded Amount,
the Representatives of the Contributing Member shall adjust the Program and
Budget to the extent such Representatives reasonably deem necessary to take into
account the reduced contributions.  The Program and Budget as adjusted under
this Section 6.6(d) shall replace the Program and Budget previously adopted by
the Management Committee for the Program and Budget period. 

6.7Recalculation and Restoration for Actual Contributions 

.  

(a)If a Non-Contributing Member timely delivers a Non-Contribution Notice for a
Program and Budget and the Interests of the Members are adjusted under Section
6.6(c), then within 30 days after the completion of the Program and Budget, the
Management Committee shall deliver a written report to the Members of the total
amount of Capital Contributions actually made by the Members under cash calls
for the Program and Budget. 

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 26

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(b)If the actual amount of Capital Contributions is more or less than the
budgeted amount in the adopted Budget, the Interests shall be recalculated under
Section 6.6(c) by substituting the actual amount of Capital Contributions made
by each Member (including any deemed Capital Contributions made by the
Non-Contributing Member under Section 6.7(c)) during the Program and Budget
period for the estimated amounts used in calculating the adjustments to the
Interests at the beginning of the Program and Budget period. 

(c)If the actual amount of Capital Contributions is less than 50% of the
budgeted amount in the adopted Budget, the Non-Contributing Member may elect to
reimburse the Contributing Member for all (but not less than all) of the Excess
Amount actually contributed by the Contributing Member by delivering a notice of
its election to the Contributing Member within 15 days after receipt of the
Management Committee’s report.  The notice shall be accompanied by payment in
the amount of the actual Capital Contributions of the Excess Amount, together
with interest at the Prime Rate from the date of each such Capital Contribution
to the date paid.  If the Non-Contributing Member makes this election, for all
purposes under this Agreement (including the readjustment to the Interests under
Section 6.7(b)), each Capital Contribution previously made by the Contributing
Member for the Excess Amount shall instead be deemed to have been a loan from
the Contributing Member to the Non-Contributing Member on the date of the
contribution, followed by an immediate Capital Contribution of the same amount
by the Non-Contributing Member to the Company. 

(d)If the Interests are recalculated under Section 6.7(b), and either
distributions were made, or any items of Profit, Loss or credit were allocated
to the Members during the period covered by the Program and Budget based on the
Interests as adjusted under Section 6.6(c) at the beginning of the Program and
Budget period, (i) in the case of distributions, the amount of subsequent
distributions to be made to the Contributing Member shall be decreased, and the
amount of subsequent distributions to the Non-Contributing Member shall be
increased, until the Non-Contributing Member has received distributions from the
Company, to the extent possible, in the amounts that the Non-Contributing Member
would have received, and (ii) in the case of allocations, the Management
Committee shall cause the Company to make such offsetting allocations of items
of Profit, Loss or credit in a manner reasonably determined by the Management
Committee, so that the Members have been allocated, to the extent possible, the
amounts that the Members would have been allocated, in each case if the Members’
Interests at the beginning of the period covered by the Program and Budget had
equaled the Interests recalculated under Section 6.7(b), taking into account any
reimbursement of the Excess Amount under Section 6.7(c). 

6.8Deadlock on Proposed Programs and Budgets 

.  If the Members, acting through the Management Committee, fail to approve a
Program and Budget by the beginning of the period to which the proposed Program
and Budget applies, subject to the contrary direction of the Management
Committee and to the receipt of necessary funds, the Management Committee shall
continue Operations (a) if an initial Mining Program and Budget has not been
adopted, at levels sufficient to maintain the then current Operations and
Properties, and (b) if an initial Mining Program and Budget has been adopted, at
levels substantially comparable with the last adopted Program and Budget.  The
Members shall continue to make Capital Contributions in accordance with the
Interests applicable to the last adopted Program and Budget in response to
capital calls from the Management Committee to fund such Operations during a
deadlock.

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 27

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

6.9Budget Overruns; Program Changes 

.  If the Representatives or Affiliates of a Member delegated authority by the
Management Committee exceed an adopted Budget (as amended under Section 6.5) by
more than 10%, then the excess over 10%, unless directly caused by an emergency
or unexpected expenditure made under Section 6.10 or unless otherwise authorized
by the unanimous approval of the Management Committee, shall be at the sole cost
and expense of such Member and shall not be considered a Capital Contribution or
taken into account in the calculation of Interests.  Budget overruns of 10% or
less shall be considered costs and expenses of the Company, and shall be funded
by the Members making additional Capital Contributions to the Company in
proportion to their respective Interests.

6.10Emergency or Unexpected Expenditures 

.  In case of an emergency, the Management Committee may take any reasonable
action it deems necessary to protect life, limb or property, to protect the
Assets or to comply with Laws.  The Management Committee may also make
reasonable expenditures for unexpected events that are beyond its reasonable
control and that do not result from a breach by it of its standard of care in
Section 5.4, subject to Section 5.5.  The Management Committee shall promptly
provide notice to the Members of the emergency or unexpected expenditure, and
shall be reimbursed for all resulting costs by the Company, which costs shall be
funded by the Members making additional Capital Contributions to the Company
under Sections 3.4 and 3.5 in proportion to their respective Interests at the
time the emergency or unexpected expenditures are incurred.

6.11Monthly Reports 

.  After the commencement of Joint Funding, the Management Committee shall
promptly submit to the Members the following reports:

(a)monthly statements of account reflecting in reasonable detail the charges and
credits to the Business Account during the preceding month; 

(b)monthly progress reports that include statements of expenditures and
comparisons of such expenditures to the adopted Budget;  

(c)periodic summaries of data acquired by or on behalf of the Company;  

(d)copies of any reports prepared by or on behalf of the Company concerning
Operations;  

(e)a detailed final report within 30 days after completion of each Program and
Budget, which report shall include comparisons between actual and budgeted
expenditures and comparisons between the objectives and results of Programs; and
 

(f)such other reports as the Management Committee may reasonably request.  

6.12Inspection Rights 

. The Management Committee shall (a) upon at least 10 days written request to
the Management Committee and during normal business hours, provide to the
Representatives, accountants, advisors and other representatives of each Member,
access to, and the right to inspect and copy all maps, drill logs, core tests,
reports, surveys, assays, analyses, production reports, operations, technical,
accounting and financial records, and other information in the possession or
control of the Management Committee pertaining to the Company or the Operations,
and (b) upon at least 10 days written request to the Management Committee and

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 28

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

during normal business hours, at the sole risk of the requesting Member, and
subject to the safety requirements of applicable Laws and the Management
Committee’s reasonable safety policies and procedures, permit the
Representatives, accountants, advisors and other representatives of each Member
to inspect the Assets and Operations. No more than one such inspections shall be
requested by any Member during any 3 month period. The requesting Member shall
use commercially reasonable efforts to prevent any such inspections from
unreasonably interfering with Operations or the other business and operations of
the Management Committee. The cost and expense of any such access, inspection or
copies shall be borne entirely by the requesting Member, and the requesting
Member shall indemnify, defend and hold harmless the Company, the Management
Committee and the Affiliates of the Management Committee, and their respective
directors, officers, managers, employees and agents, from and against any
Adverse Consequences for bodily injury or property damage arising from or caused
by any such inspections.

6.13Independent Audit 

.  

(a)Upon request made by any Member within 24 months following the end of any
calendar year (or, if the Management Committee has adopted an accounting period
other than the calendar year, within 24 months after the end of such period),
the Management Committee shall cause an independent accounting firm selected by
the Management Committee (the “Independent Accountant”) to conduct an
independent audit of the financial statements of the Company for such calendar
year (or other accounting period).  Promptly after the completion of any such
independent audit, the Management Committee shall deliver a copy of the report
of the Independent Accountant on the financial statements of the Company,
together with a detailed report of costs and expenditures of the Company
(including all costs and expenditures for which the Management Committee sought
reimbursement) for such year or other accounting period prepared in accordance
with GAAP and reconciled to the financial statements audited by the Independent
Accountant and to the monthly reports provided to the Members under Section
6.11.  All written exceptions to and claims (other than exceptions or claims
based on fraud) upon the Management Committee by any Member relating to costs
and expenditures incurred by or on behalf of the Company for such year or other
accounting period shall be made by written notice to the Management Committee
delivered not more than 3 months after receipt of the audit report and related
report of costs and expenditures or shall be deemed forever waived and released,
unless a Member elects to have a Member Audit conducted under Section 6.13(b)
for such year or period, written notice of which is timely delivered under
Section 6.13(b), in which case any such exceptions and claims, if any, by such
Member shall be made as provided in Section 6.13(b).   

(b)In addition to any audit conducted under Section 6.13(a), each Member shall
have the right to have an audit, review or procedures conducted of the books,
records and accounts, including all charges to the Business Account, of the
Company for any year or other accounting period of the Company (a “Member
Audit”), by a firm of independent accountants selected by such Member in its
sole discretion; provided that such accountants are independent of each Member
and the Company.  Written notice of a Member Audit shall be delivered to the
Management Committee not later than 24 months after the end of the year or other
accounting period to which the Member Audit relates and not less than one month
prior to the date such Member Audit is to commence, unless an audit is to be
conducted for such year or accounting  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 29

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

period under Section 6.13(a), in which case such written notice shall be
delivered to the Management Committee not later than 3 months after receipt by
the requesting Member of the report of the Independent Accountant of its audit
conducted under Section 6.13(a).  A Member may request not more than one Member
Audit for any calendar year or other accounting period.  A Member Audit shall be
conducted during normal business hours and shall not unreasonably interfere with
Operations or the other business and operations of the Company.  A copy of the
independent accountant’s report of the Member Audit shall be delivered to the
Management Committee and each Member, together with all written exceptions to
and claims upon the other Members by the requesting Member relating to costs and
expenditures incurred by or on behalf of the Company for such year or other
accounting period not more than 60 days after completion of the Member Audit, or
any such exceptions or claims (other than exceptions or claims based on fraud)
shall be deemed forever waived and released.  Any dispute of the other Members
with the findings of any such Member Audit or with any claims or exceptions
raised by the Member requesting the Member Audit shall be made by written notice
to such Member within 30 days after the Member’s receipt of the report for such
Member Audit, or the right of the other Members to dispute any such findings
shall be forever waived and released.

(c)Upon the final determination under this Section 6.13 or by a court of
competent jurisdiction that (i) a Member has received an Administrative Charge
or other payment or reimbursement in excess of that to which it was entitled,
such Member shall reimburse the Company for such overpayment, regardless of
whether such overpayment was the result of any bad faith, fraud, willful
misconduct or gross negligence, or (ii) a Member is entitled to receive an
Administrative Charge or other payment or reimbursement that exceeds the amount
actually received by such Member, the Company shall promptly pay to the Member
the amount of such underpayment, and if required, the Members shall make
additional Capital Contribution to the Company in proportion to their respective
Interests under Sections 3.4 and 3.5 to fund any such underpayment. 


ARTICLE VIIDISTRIBUTIONS; DISPOSITION OF PRODUCTION

7.1Distributions 

.  

(a)Generally.  Except as otherwise provided in this Article VII, the aggregate
amount of all distributions to the Members and the timing of all such
distributions shall be determined by the Management Committee. 

(b)Cash Distributions.  Except as provided in Section 7.2, cash distributions
shall be made to the Members pro rata in proportion to their respective
Interests; provided, that (i) all cash resulting from the sale of Timberline
Products under Section 7.3 shall be distributed to Timberline, and (ii) all cash
resulting from the sale of PM&G Products under Section 7.3 shall be distributed
to PM&G.   

(c)Distributions In Kind.  During the existence of the Company, no Member shall
be entitled or required to receive as distributions from the Company any Company
asset other than money.  Upon the dissolution and winding-up of the Company,
those Members that agree in writing may be distributed in-kind undivided
interests in the Assets of the Company in  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 30

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

accordance with Section 9.4.  Except as otherwise provided in this Article VII
or as otherwise determined by the Management Committee, (i) all distributions to
the Members shall be in cash, (ii) no Member shall have the right to demand
distributions in cash or in kind, and (iii) all distributions to the Members in
kind shall be made to the Members pro rata in proportion to their respective
Interests.

(d)Tax Distributions.  Notwithstanding other provisions of this Article VII,
prior to making non-liquidating distributions pursuant to any other provisions
of this Section 7.1, the Company shall make cash distributions (“Tax
Distributions”) to the Members, pro rata in proportion to their relative
positive Tax Distribution Amounts, until all positive Tax Distribution Amounts
are reduced to zero. Amounts withheld and paid to a tax authority with respect
to a Member shall be treated as Tax Distributions made to the Member. Tax
Distributions shall (i) be treated (for purposes of Section 7.1, but not for
Capital Account purposes) as nonrecourse advances on future distributions
payable to the Members under Section 7.1, (ii) reduce amounts otherwise
distributable under the preceding provisions of this Section 7.1 to the
recipient Members as quickly as possible, and (iii) reduce the Capital Account
balances of the recipient Members in the same manner as other distributions. The
Company shall use commercially reasonable efforts to cause Tax Distributions to
be made within 30 days after the end of each calendar quarter, based on the Tax
Distribution Amounts of each Member as of the end of each such quarter after
giving effect to allocations pursuant to Exhibit C for such quarter.  

7.2Liquidating Distributions 

.  Notwithstanding Section 7.1, all distributions made in connection with the
sale or exchange of all or substantially all of the Company’s assets and all
distributions made in connection with the liquidation of the Company shall be
made to the Members in accordance with their respective Capital Account balances
at the time of distribution after taking into account the adjustments to the
Capital Accounts under Section 5.2 of Exhibit C, all allocations of items of
Profit and Loss under Article III of Exhibit C, all sales of Products and all
distributions through the date of the final distribution.  All distributions to
the Members under this Section 7.2 shall be made in accordance with the time
requirements under Treasury Regulations §§ 1.704-1(b)(2)(ii)(b)(2) and (3).

7.3Disposition of Products 

.

(a)Disposition by the Company of Products shall be governed by this Section 7.3.
 On a monthly basis, all products produced by the Company during the month shall
be apportioned between Timberline and PM&G in accordance with their relative
Interests on the last day of the month, with the portion apportioned to
Timberline referred to as “Timberline Products,” and the portion apportioned to
PM&G referred to as “PM&G Products.”  Except as otherwise provided in this
Section 7.3, the Company shall dispose of Products under arrangements as may be
approved by the Management Committee from time to time.  Generally, except as
adjusted pursuant to Section 7.3(b), Products shall be disposed of in the order
in which produced, and each disposition of Products shall be treated as a
disposition by the Company of Timberline Products and PM&G Products in
proportion to the applicable Interests.  

(b)The Management Committee shall, on a monthly basis, provide each Member a
summary of the anticipated monthly production of Products for the following 12
months, and a summary of all outstanding agreements or commitments on behalf of
the  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 31

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Company for the disposition of Products.  Each Member (a “Requesting Member”)
may by notice to the Company (i) request to purchase all or any specified amount
of any uncommitted portion of the Requesting Member’s share of Products at such
price and on such other terms as may be designated by the Requesting Member
based on the London PM Fix of the Business Day prior to the request or such
other publicly-available price quote as may be agreed upon by the Requesting
Member and the Management Committee, and (ii) request that the Management
Committee enter into a purchase agreement with a designated third party for all
or any specified portion of the Requesting Member’s share of Products, at such
price and on such other terms as may be specified by the Requesting Member based
on the London PM Fix of the Business Day prior to the request or such other
publicly-available price quote as may be agreed upon by the Requesting Member
and the Management Committee.  The Management Committee shall give effect to any
such request, to the extent that doing so would not cause the Company to be in
breach of any of its obligations to third parties.  Following any such request,
future sales or dispositions of Products by the Company shall be apportioned
between the Members as reasonably determined by the Management Committee in
order to give effect to such request, rather than as provided in Section 7.3(a).

(c)Any additional expenses or obligations incurred by the Company in the selling
and separate disposition thereafter to or at the request of any Requesting
Member of all or any portion of its share of Products, including any storage,
freight to final destination, insurance, premiums, losses, claims, damages and
liabilities, shall be an expense of such Member, and shall be reimbursed by such
Member to the Company within 30 days after receipt of an invoice for the same
from the Management Committee, or may be recovered by the Management Committee
from amounts otherwise distributable to the Requesting Member.  Any such
reimbursement or recovery shall not be considered a Capital Contribution and
shall not increase the Capital Account of the Requesting Member.  In addition,
any costs and expenses attributable to any disposition of Products apportioned
between the Members in accordance with the last sentence of Section 7.3(b),
rather than in accordance with Section 7.3(a), shall be apportioned between the
Members in accordance with their relative interests in the Products being
separately disposed of.   

(d)Any costs of the Company for severance taxes, net proceeds taxes, ad valorem
taxes and other taxes, fees or royalties imposed (including any potential
federal royalties or fees that may be imposed in the future) in connection with
the production (as opposed to the sale or disposition) of Products shall be an
expense of the Company subject to monthly capital calls under Section 3.5
(“Monthly Capital Calls”).  To the extent a Member fails to contribute to
Monthly Capital Calls or timely make such reimbursements, the Management
Committee shall have the right, but not the obligation, to recover from amounts
otherwise distributable to such Member such amounts as are necessary to cover
that Member’s share of such costs.  Any amounts so recovered shall be treated as
distributed to the Member and contributed by the Member as part of a Monthly
Capital Call. 

(e)If a Member either (i) fails to contribute to an adopted Program and Budget
that provides for Capital Contributions for operating costs, or (ii) fails to
make required Capital Contributions for operating costs under Section 3.6, then
the Management Committee may recover from amounts otherwise distributable to
such Member such amounts as are necessary to pay that Member’s share of the
operating costs including interest at the Prime Rate for the period outstanding,
and shall treat the amounts so recovered as having been distributed to  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 32

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

the Member and contributed by the Member to the Company as otherwise required.
 In the event of such action, the Non-Contributing Member’s Interest shall not
be reduced under Section 3.6(c) unless and only to the extent that the amounts
so recovered are insufficient to pay that Member’s share of operating costs.
 For purposes of this Section 7.3(e), “operating costs” shall not include any
capital expenditures, other than replacement capital costs.


ARTICLE VIIITRANSFERS AND ENCUMBRANCES
OF INTERESTS

8.1Restrictions on Transfer 

.  Except for Permitted Transfers, Permitted Encumbrances and Permitted Interest
Encumbrances, no Member shall Transfer or create an Encumbrance on all or any
part of its Interest.  Any attempted Transfer of, or creation of an Encumbrance
on, all or any portion of an Interest not in accordance with the terms of this
Article VIII shall be null and void and of no legal effect.

8.2Permitted Transfers and Permitted Interest Encumbrances 

.  

(a)To the extent not otherwise prohibited under Section 8.3, the following
Transfers (“Permitted Transfers”) are permitted: 

(i)A Member may Transfer all or any portion of its Interest to the other Member
without the approval of the Management Committee or any other Person; 

(ii)Prior to the end of the Phase I Earn-In Period, a Member may Transfer all or
any portion of its Interest to any Person other than the other Member only with
the written approval of the other Member, which approval may be withheld in the
sole and absolute discretion of such other Member; 

(iii)A Member may Transfer all or any portion of its Interest in connection with
the merger, amalgamation, consolidation or reorganization of such Member with or
into any other Person without the approval of the other Member or the Management
Committee or any other Person; provided, that the surviving entity in such
merger, amalgamation, consolidation or reorganization (A) possesses all or
substantially all of the stock, limited liability company or other equity
interests, or all of the property rights and interests of the transferring
Member, and (B) is subject to all or substantially all of the liabilities and
obligations of the transferring Member; and 

(iv)Following the end of the Phase I Earn-In Period, a Member may Transfer all
or any portion of its Interest to any Person without the approval of the other
Member or the Management Committee or any other Person; provided that such
Member complies with the provisions of Section 8.4. 

(b)To the extent not otherwise prohibited under Section 8.3, the following
Encumbrances (“Permitted Interest Encumbrances”) are permitted: 

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 33

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(i)A Member may create an Encumbrance on all or any portion of its Interest with
the written approval of the other Member, which approval shall not be
unreasonably withheld or delayed; and 

(ii)A Member may create an Encumbrance on all (but not less than all) of its
Interest to secure debt for borrowed money incurred for the purpose of
satisfying such Member’s Capital Contribution obligations under this Agreement
without the approval of the other Member or the Management Committee or any
other Person. 

(c)Notwithstanding that Permitted Interest Encumbrances are permitted, any
transferee in connection with the foreclosure or a Transfer or power of sale in
lieu of foreclosure of any Permitted Interest Encumbrance shall be subject to
all of the provisions of this Agreement, and shall not be admitted to the
Company as a substitute Member except as provided in Section 8.5. 

8.3Additional Limitations on Transfers and Encumbrances 

.  Notwithstanding Section 8.2:

(a)If a Transfer is made that causes the termination of the Company as a
partnership for Federal income tax purposes, the transferring Member and the
transferee shall jointly and severally indemnify, defend and hold harmless the
other Member and its Member Indemnified Parties from and against any and all
Adverse Consequences arising from such tax termination; 

(b)No Transfer permitted by this Article VIII shall relieve the transferring
Member of its share of any liability, whether accruing before or after such
Transfer, that arises out of Operations conducted before such Transfer,
including as provided in Section 4.4; 

(c)The transferring Member and the transferee shall bear all tax consequences of
any Transfer; 

(d)If a Member Transfers less than all of its Interest, the transferring Member
and its transferee shall thereafter act and be treated as one Member, with the
Member with the greater Interest hereby appointed the agent and attorney-in-fact
of the Member with the lesser Interest with respect to the exercise of all
rights to vote, consent, approve or otherwise make any decisions with respect to
the management or Operations or the Company; 

(e)No Member shall create an Encumbrance on all or any portion of an Interest or
any economic interest therein, unless the Encumbrance expressly is subordinate
to the terms of any pledge or security interest of the Interest or portion
thereof that secures or is contemplated by this Agreement to secure in the
future any obligation of the Company to any third party lenders, including any
Project Financing; and 

(f)Only United States currency shall be used for Transfers for consideration. 

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 34

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

8.4Right of First Refusal 

.  

(a)Except for Permitted Transfers described in Section 8.2(a)(i) through
(a)(iv), no Member (the “Selling Member”) may Transfer all or any portion of its
Interest to any Person, unless the Selling Member first provides an offer notice
(an “Offer Notice”) to the other Member (the “Notified Member”) stating that the
Selling Member desires to Transfer all or a portion of its Interest, designating
the specific portion of the Interest (the “Offered Interest”) that the Selling
Member desires to Transfer, and specifying the proposed purchase price (the
“Offered Price”) and all of the other proposed terms and conditions of the
proposed Transfer of the Offered Interest (the “Offered Terms”). 

(b)The Notified Member shall have the right, but not the obligation, for a
period of 20 Business Days after its receipt of the Offer Notice, to elect to
purchase all, but not less than all, of the Offered Interest for the Offered
Price and on the other Offered Terms.  Any such election shall be made by
providing notice of such election to the Selling Member within such 20 Business
Day period. 

(c)If the Notified Member timely elects to purchase the Offered Interest, the
parties shall close the sale of the Offered Interest for the Offered Price and
on the Offered Terms on the later of (i) 90 Business Days after the Selling
Member provides the Offer Notice, or (ii) 5 Business Days after the receipt of
all required consents and approvals, if any, with respect to such Transfer from
all Governmental Authorities.  If the Notified Member does not elect to purchase
the Offered Interest or the Notified Member fails to close the purchase thereof
within the time period specified above, the Selling Member may Transfer all, but
not less than all, of the Offered Interest to any third-party purchaser during
the later of (1) the 90 day period after the expiration of such 20 Business Day
election period, or (2) if the Notified Member elects to purchase but fails to
close within the time period specified above, the 90 day period after the
expiration of such period, but only for a cash value of the consideration
received by the Selling Member that is greater than or equal to the Offered
Price and on the Offered Terms, and only in accordance with Section 8.3.  If the
Selling Member does not sell the Offered Interest in accordance with the terms
described above within the foregoing 90 day period, the Selling Member shall
again afford the Notified Member the purchase rights in this Section 8.4 with
respect to any offer to sell, assign or dispose of all or any portion of the
Offered Interest or any other Interest held by the Selling Member. 

8.5Substitution of a Member 

.  

(a)Except as provided in Section 8.5(c), no transferee (by conveyance,
foreclosure, operation of Law or otherwise) of all or any portion of an Interest
shall become a substituted Member without the unanimous approval of the
Representatives of the Management Committee, which approval may be withheld in
the sole discretion of each such Representative.  A transferee of an Interest
that receives unanimous approval to become a Member shall succeed to all of the
rights and interest of his transferor in the Company.  A transferee of a Member
that does not receive unanimous approval to become a Member shall not become a
Member, and shall have no rights under this Agreement or the Act applicable to a
Member. 

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 35

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(b)Except as provided in Section 8.5(c), if a Member shall be dissolved, merged
or consolidated, its successor in interest shall have the same obligations and
rights to profits or other compensation that such Member would have had if it
had not been dissolved, merged or consolidated, except that the representative
or successor shall not become a substituted Member without the unanimous
approval of the Representatives of the Management Committee, which approval may
be withheld in the sole discretion of each such Representative.  Such a
successor in interest that receives unanimous approval to become a Member shall
succeed to all of the rights and interests of his predecessor in the Company.  A
successor in interest that does not receive unanimous approval to become a
Member shall not become a Member, and shall have no rights under this Agreement
or the Act applicable to a Member. 

(c)Notwithstanding Sections 8.5(a) and (b), subject to compliance with Sections
8.3, 8.5(d), 8.6 and 8.7, a transferee of all or a portion of an Interest in
connection with a Permitted Transfer shall automatically be admitted to the
Company as a substituted Member with respect to the transferred interest without
the consent of any other Member or the Management Committee. 

(d)No Transfer of any interest in the Company otherwise permitted under this
Agreement, including a Permitted Transfer, shall be effective for any purpose
whatsoever until the transferee shall have assumed the transferor’s obligations
to the extent of the interest Transferred, and shall have agreed to be bound by
all the terms and conditions of this Agreement, by written instrument in form
and substance reasonably satisfactory to the non-transferring Members. 

(e)Upon the unanimous determination of the Management Committee that a
transferee or the successor or representative of a Member has met the
requirements for admission as a Member, the Management Committee shall have the
authority and duty to amend this Agreement and to execute on behalf of the
Members and the Company such amendments and other documents to the extent
necessary to reflect the admission of such transferee as a substituted Member. 

(f)Upon the admission of a transferee as a substituted Member, the transferor
shall have no further obligations under this Agreement with respect to that
portion of its Interest Transferred to the transferee; provided, that no Member
or former Member shall be released, either in whole or in part, from any
liability of such Member to the Company or the other Members under this
Agreement or otherwise relating to periods through the date of such Transfer
(whether as the result of a voluntary or involuntary Transfer) or any obligation
that under Section 12.12 survives the Transfer of all or any portion of a
Member’s Interest, unless each other Member agrees in writing to any such
release. 

8.6Conditions to Substitution 

.  As conditions to its admission as a Member, an assignee, transferee or
successor of a Member shall (a) execute and deliver any instruments, in form and
substance satisfactory to the non-transferring Members, as the non-transferring
Members reasonably request, and (b) pay all reasonable expenses in connection
with its admission as a substituted Member.

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 36

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

8.7Admission as a Member 

.  No Person shall be admitted to the Company as a Member unless either (a) the
Interest or part thereof acquired by such Person has been registered under the
Securities Act, and any applicable state securities Laws or (b) the Company has
received a favorable opinion of the transferor’s legal counsel or of other legal
counsel acceptable to the non-transferring Members to the effect that the
Transfer of the Interest to such Person is exempt from registration under those
Laws.  The non-transferring Members, however, may waive the requirements of this
Section 8.7.

8.8Economic Interest Holders 

.  A transferee or successor to all or any portion of an Interest that is not
admitted as a substituted Member of the Company shall be subject to all of the
economic and non-economic obligations of a Member under this Agreement,
including obligations to make Capital Contributions and reimbursement
obligations, but shall not have any of the non-economic rights of a Member under
this Agreement.  For clarity, the non-economic rights of a Member include,
without limitation, rights to vote, consent or approve matters under this
Agreement, inspection rights, audit rights, rights to indemnification, and all
rights to make any claims or demands against the Company, any Member or the
Management Committee under this Agreement, the Act or otherwise.  Each Member,
by execution of this Agreement, acknowledges and agrees that any of its
transferees or successors that is not admitted as a substituted Member of the
Company shall be bound by this Section 8.8 and the other provisions of this
Agreement.


ARTICLE IXRESIGNATION, DISSOLUTION AND LIQUIDATION

9.1Resignation 

.  A Member may resign from the Company only pursuant to the provisions of this
Section 9.1.

(a)Resignation of PM&G Before Joint Funding.  PM&G may resign or be deemed to
have resigned as provided in Section 3.3(a).  Upon the resignation or deemed
resignation of PM&G under Section 3.3(a), PM&G shall, subject to and in
accordance with Section 9.1(e), relinquish its entire Interest to the Company,
free and clear of Encumbrances created by, through or under PM&G, for no
consideration whatsoever, other than the rights of PM&G that under Section 12.12
expressly survive the resignation or deemed resignation of a Member.
 Notwithstanding anything in Article IV to the contrary, if PM&G resigns or is
deemed to resign as a Member under this Section 9.1(a), it shall have the right
and obligation, and shall be solely responsible for, reclaiming all surface
disturbance on the Properties caused by any expenditures made before Joint
Funding to the extent required by Law, unless either (i) such reclamation
expenses were already funded as part of the expenditures made by PM&G in the
Approved Program and Budget prior to its resignation or deemed resignation or
(ii) within 15 days following PM&G’s resignation, Timberline (a) agrees in
writing with PM&G that the Company or Timberline shall assume such
responsibility, and (b) posts any financial surety or bonding required with
respect to the reclamation of such disturbance.  The Company shall grant to PM&G
a reasonable right of access across the Properties for that purpose.  PM&G shall
have the right at any time within one year after its resignation to complete any
reclamation obligations required of PM&G under this Section 9.1(a), and to
remove all PM&G owned tools, equipment, machinery, supplies, fixtures,
buildings, structures and other property erected or placed on the Properties by
PM&G, excluding any of the foregoing purchased by PM&G in connection with its  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 37

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Initial Contribution, which shall be and remain the property of the Company.
 Title to any such PM&G property not removed within the time period set forth
above shall, at the election of Timberline, pass to the Company.

(b)Resignation for Default in Making Capital Contributions.  Upon the deemed
resignation of a Delinquent Member under Section 3.6(d), such Delinquent Member
shall, subject to and in accordance with Section 9.1(f), relinquish to the
Company its entire Interest, free and clear of any Encumbrances created by,
through or under the Delinquent Member, in exchange for the right to receive 10%
of Net Proceeds, if any, in an aggregate amount calculated on a cumulative basis
after the effective date of such resignation up to, but not exceeding, 100% of
the net amount of the Member’s Contributed Capital, minus the aggregate amount
of cash and the fair market value of property distributed to the Member and its
predecessors since the inception of the Company to the date of the deemed
resignation.  Other than the consideration described in the previous sentence
and the rights of such Member that under Section 12.12 expressly survive the
resignation or deemed resignation of a Member, the relinquishment by a Member of
its Interest under this Section 9.1(b) shall be for no consideration whatsoever.
Net Proceeds, if any, shall be paid in accordance with Exhibit D. 

(c)Voluntary Resignation.  After the commencement of Joint Funding, any Member
may resign from the Company for any reason or no reason effective as of the end
of the then current Program and Budget period by giving notice to the other
Member not later than 60 days before the end of such Program and Budget period.
 Upon such resignation, the resigning Member shall, subject to and in accordance
with Section 9.1(f), relinquish to the Company its entire Interest, free and
clear of Encumbrances created by, through or under the resigning Member, for no
consideration whatsoever, other than the rights of such Member that under
Section 12.12 expressly survive the resignation of a Member. 

(d)Involuntary Resignation - Elimination of Minority Interest.  Subject to
Section 9.1(e), a Member shall be deemed to have resigned from the Company as a
Member under section 18-306(2) of the Act upon the reduction of the Member’s
Interest to less than 5%.  Upon the deemed resignation, the resigning Member
shall, subject to and in accordance with Section 9.1(f), relinquish to the
Company its entire Interest, free and clear of Encumbrances created by, through
or under the Member, in exchange for the right to receive 5% of Net Proceeds, if
any, in an aggregate amount calculated on a cumulative basis after the effective
date of the resignation up to, but not exceeding 100% of the net amount of the
Member’s Contributed Capital, minus the aggregate amount of cash and the fair
market value of property distributed to the Member and its predecessors since
the inception of the Company to the date of the deemed resignation.  Other than
the consideration described in the previous sentence and the rights of the
Member that under Section 12.12 expressly survive the resignation or deemed
resignation of a Member, the relinquishment by a Member of its Interest under
this Section 9.1(d) shall be for no consideration whatsoever.  Net Proceeds, if
any, shall be paid in accordance with Exhibit D. 

(e)Recalculation and Restoration of Interest.  Notwithstanding Section 9.1(d),
if a Member’s Interest would be relinquished under Section 9.1(d) because of an
adjustment to Interests under Section 6.7(c) in connection with the Member’s
election not to contribute, or to contribute less than its Interest, to a
Program and Budget, the resignation of the Member and the relinquishment of its
Interest shall be deferred until after the completion of the Program and  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 38

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Budget period to take into account any recalculation of the Member’s Interest
under Section 6.7(b) and any reimbursement by the Member of an Excess Amount
under Section 6.7(c).  If, after taking into account the recalculation and
reimbursement, if any, the Interest should be relinquished under Section 9.1(d),
then the Member shall immediately be deemed to resign as a Member and relinquish
its Interest subject to and in accordance with Section 9.1(f); provided,
however, that the resignation and relinquishment shall be deemed effective as of
the beginning of the Program and Budget period.  If, after taking into account
the recalculation and reimbursement, if any, the Interest should not be
relinquished, then the Member shall not be required to resign or relinquish its
Interest under Section 9.1(d).  The Management Committee shall make, and the
Members shall cooperate with the Management Committee in making, the
distributions and allocations of items of Profit, Loss and credit required by
Section 6.7(d), and such other distributions, allocations of items of Profit,
Loss and credit, and payments of Net Proceeds as the Management Committee
reasonably determines are necessary or appropriate to effect the intent and
accomplish the purposes of this Section 9.1(e).

(f)Actions Upon Resignation.  Upon the resignation or deemed resignation of a
Member, or the relinquishment of a Member’s Interest, the Member shall execute
and deliver such instruments of assignment and conveyance, conveying its
Interest to the Company (or to a designee of the Company designated by the other
Member, which may include the other Member or its Affiliates) as the other
Member reasonably requests. 

9.2Non-Compete Covenant 

.  A Member that has resigned or is deemed to have resigned or that has
relinquished its Interest under Section 9.1, shall not, and shall cause its
Affiliates not to, directly or indirectly acquire any interest in property
within the Area of Interest for 12 months after the effective date of the
resignation, deemed resignation, or relinquishment.  If such former Member, or
any Affiliate of such former Member, breaches this Section 9.2, such former
Member shall or shall cause its Affiliate to offer to convey to the Company (or
any other Person designated by the Company), without cost, any such property or
interest so acquired.  Such offer shall be made in writing and may be accepted
by the Company at any time within 60 days after its receipt by the Company.  In
addition to any other remedies provided by this Agreement and applicable Law,
each Member agrees that the Company (or any remaining Member, on behalf of the
Company), may enforce this Section 9.2 through such legal or equitable remedies,
including an injunction, as a court of competent jurisdiction shall allow
without the necessity of bringing an arbitration action or proving actual
damages or bad faith, and each Member waives, and shall cause its Affiliates to
waive, any claim or defense that the Company (or any remaining Member, on behalf
of the Company) has an adequate remedy at law and any requirement for the
securing or posting of any bond in connection with such equitable remedy.

9.3Dissolution 

.  The Company shall be dissolved only upon the unanimous agreement of the
Members.

9.4Liquidation 

.  

(a)Liquidator.  Promptly after the dissolution of the Company, the Management
Committee shall appoint in writing one or more liquidators (who may be a Member
or a Representative) who shall have full authority to wind up the affairs of the
Company and to  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 39

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

make a final distribution as provided in this Agreement.  The liquidator shall
continue to conduct Operations with all of the power and authority of the
Management Committee.  Without limiting the previous sentence, the liquidator
shall have the power and authority to complete any transaction and satisfy any
obligation, unfinished or unsatisfied, at the time of dissolution, if the
transaction or obligation arises out of Operations before the time of
dissolution.  The liquidator shall have the power and authority to grant or
receive extensions of time or change the method of payment of an already
existing liability or obligation, prosecute and defend actions on behalf of the
Company, encumber Assets, and take any other reasonable action in any matter
with respect to which the Company continues to have, or appears or is alleged to
have, an interest or liability.

(b)Steps of Liquidator.  The steps to be accomplished by the liquidator are as
follows: 

(i)As promptly as possible after dissolution, the liquidator shall cause a
proper accounting to be made of the Company’s assets, liabilities and Operations
through the last day of the month in which the dissolution occurs. 

(ii)The liquidator shall pay all of the debts and liabilities of the Company or
otherwise make adequate provision for such debts and liabilities (including, the
establishment of a cash escrow fund for contingent liabilities in such amount
and for such term as the liquidator may reasonably determine) to the extent
required by the Act. 

(iii)The liquidator shall then by payment of cash or property (at the election
of the liquidator, and, in the case of property, valued under Section 5.3 of
Exhibit C) distribute to the Members such amounts or property as are required to
distribute all remaining amounts or property to the Members in accordance with
Section 7.2. 

(c)Distributions in Liquidation.  In connection with the liquidation of the
Company, those Members that agree in writing may be distributed in-kind
undivided interests in the Assets of the Company.  For purposes of this Section
9.4, a distribution of an asset or an undivided interest in an asset in-kind to
a Member shall be considered a distribution of an amount equal to the fair
market value of such asset or undivided interest as determined under Section 5.3
of Exhibit C.  Each Member shall have the right to designate another Person to
receive any property that otherwise would be distributed in kind to that Member
under this Section 9.4.  Any real property, including any mineral interests,
distributed to the Members shall be conveyed by special warranty deed subject to
all Encumbrances, contracts and commitments then in effect with respect to such
property, which shall be assumed by the Members receiving such real property.
 The distribution of cash or property to the Members in accordance with the
provisions of this Section 9.4 shall constitute a complete return to the Members
of their respective Capital Contributions and a complete distribution to the
Members of their respective interests in the Company and all Company property.
 Without limiting the provisions of this Agreement that under Section 12.12
survive the termination of the Company, no Member shall have any obligation to
contribute to the Company or pay to any other Member any deficit balance in such
Member’s Capital Account. 

(d)Compliance with Laws; Timing.  Except as expressly provided herein, the
liquidator shall comply with any applicable requirements of the Act and all
other applicable  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 40

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Laws pertaining to the winding up of the affairs of the Company and the final
distribution of its assets.  Liquidation of the Company shall be completed
within the time limits imposed by Treasury Regulations section 1.704-1(b)(2)(ii)
and (g).

9.5Termination 

.  Upon the completion of the distribution of the Company’s Assets as provided
in Section 9.4, the Company shall be terminated and the liquidator shall file a
certificate of cancellation of the certificate of formation of the Company and
shall take such other actions as may be necessary to terminate the existence of
the Company.


ARTICLE XAREA OF INTEREST; ABANDONMENT

10.1Acquisitions Within Area of Interest 

.  

(a)General.  Except as provided in this Section 10.1, no Member or former Member
shall, or permit any of its Affiliates to, acquire any interest or right to
acquire any interest in any real property, minerals or water rights relating to
real property wholly or partially within the Area of Interest (collectively,
“Covered Real Property”), either directly or indirectly, alone, or as a member,
partner, stockholder or other investor in any Person, at any time until the
earlier of (i) the termination of the Company and (ii) the date that is 12
months after the date that such Person no longer is a Member in the Company for
any reason.  In addition to any other remedies provided by this Agreement and
applicable Law, each Member agrees that the Company (or any Member, on behalf of
the Company), may enforce this Section 10.1 through such legal or equitable
remedies, including an injunction, as a court of competent jurisdiction shall
allow without the necessity of bringing an arbitration action under Section 11.3
proving actual damages or bad faith, and each Member waives, and shall cause its
Affiliates to waive, any claim or defense that the Company (or any remaining
Member, on behalf of the Company) has an adequate remedy at law and any
requirement for the securing or posting of any bond in connection with such
equitable remedy. 

(b)Notice to Other Member.  Within 30 days after the acquisition by any Member
(the “Acquiring Member”) or any Affiliate of the Acquiring Member of any Covered
Real Property (excluding Covered Real Property acquired by or on behalf of the
Company under a Program), the Acquiring Member shall provide notice to the other
Member of such acquisition.  The Acquiring Member’s notice shall describe in
detail the terms of the acquisition (including the associated costs), the
Covered Real Property subject to the acquisition, whether or not the Acquiring
Member believes the acquisition of the Covered Real Property by the Company is
in its best interests, and the reasons for its conclusions.  In addition to the
notice, the Acquiring Member shall make any and all information concerning the
Covered Real Property and the terms of the acquisition available for inspection
by the other Member. 

(c)Option Exercised.  If, within 60 days after receiving the Acquiring Member’s
notice, the other Member provides notice to the Acquiring Member that it elects
to participate in the Covered Real Property, the Acquiring Member shall, or
shall cause its Affiliate to, convey to the Company (or to the other Member or
another entity as mutually agreed by the Members), by special warranty deed, its
entire interest or right to acquire the Covered Real Property (or if to the
other Member, a proportionate undivided interest in the Covered Real  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 41

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Property based on the Interests of the Members), free and clear of all
Encumbrances arising by, through or under the Acquiring Member and its
Affiliates, other than those to which both Members have agreed.  If conveyed to
the Company, the Covered Real Property shall become a part of the Properties for
all purposes of this Agreement immediately upon the notice of such other
Member’s election to participate.  Such other Member shall promptly pay to the
Acquiring Member its proportionate share based on Interests of the Acquiring
Member’s and its Affiliates’ actual out-of-pocket acquisition costs.

(d)Option Not Exercised.  If the other Member does not give notice of its
election to participate within the 60 day period in Section 10.1(c), neither
such other Member nor the Company shall have any interest in the Covered Real
Property, and the Covered Real Property shall not be a part of the Properties or
otherwise be subject to this Agreement. 

Either Member may request that the Management Committee authorize the Company to
surrender or abandon part or all of the Properties.  If the Management Committee
does not authorize such surrender or abandonment after such a request, or
authorizes such surrender or abandonment over the objection of a Member, subject
to the terms of any Project Financing, any Company indebtedness or other
contractual or legal restrictions binding on the Company, the Member that
desires to retain such Properties shall be distributed such Properties without
cost to such Member by special warranty deed, free and clear of all Encumbrances
created by, through or under the Member that desires for such Properties to be
surrendered or abandoned (but subject to any Encumbrances previously created
thereon by the Company or existing at the time such Properties were acquired by
the Company), which Properties the Members agree shall be assigned an agreed
fair market value as of the time of distribution of zero dollars.  As and to the
extent provided in Section 4.4, the Member that desires to abandon or surrender
such Properties shall remain liable to reimburse the acquiring Member and its
Indemnified Member Parties for its share (determined by Interests as of the date
of such distribution) of any Adverse Consequences with respect to such
Properties, including Continuing Obligations, Environmental Liabilities and
Environmental Compliance, whether accruing before or after the date of such
distribution, arising out of activities before the date of such distribution.

(e)Timberline acknowledges that PM&G may elect to expand its interest in the
remaining portion of Timberline’s properties in Timberline’s Eureka Project.
Timberline hereby grants PM&G with the first right to participate in these
properties upon terms and conditions as the parties may mutually agree upon at
the time of such participation. 


ARTICLE XIDISPUTES

11.1Dispute Resolution.  Any controversy, claim or dispute between or among two
or more of the Members, any Indemnified Member Party, any assignee or successor
of a Membership Interest that has not been admitted as a Member, the Management
Committee, the Company and any of  their respective Affiliates (each, a “Dispute
Party”) (but excluding any controversy, claim or dispute to which all of the
parties are any one Member or the Management Committee and its Indemnified
Member Parties or its Affiliates) arising out of, relating to or in connection
with the Company, Operations or this Agreement (a “Dispute”), and that is not
otherwise settled by agreement between or among such parties, shall be
exclusively and finally  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 42

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

resolved pursuant to the provisions and procedures set forth in this Article XI.
 Without limiting the foregoing, the following shall be considered Disputes for
this purpose: (a) all questions relating to the interpretation or breach of this
Agreement or the Contribution Agreement, (b) all questions relating to the
application of the Act to this Agreement or the interpretation of the Act, (c)
all questions relating to any representations, negotiations and other
proceedings leading to the execution of this Agreement or the Contribution
Agreement, and (c) all questions relating to the application of this Article XI
and the arbitration provisions in this Article XI.  Notwithstanding the previous
provisions of this Section 11.1, although the Dispute Parties agree that any
legal action for a preliminary injunction or other prejudgment relief will be
resolved by the Arbitration Panel appointed under Section 11.3, at any time
before the Arbitration Panel has been appointed, any Dispute Party may seek a
preliminary injunctive or other prejudgment relief from the Delaware Court of
Chancery or other court of competent jurisdiction to the extent necessary to
preserve the status quo or to preserve a Dispute Party’s ability to obtain
meaningful relief pending the outcome of the arbitration proceedings under this
Article XI.  Any Dispute Party may bring an action in the Delaware Court of
Chancery or another court of competent jurisdiction to compel arbitration of any
Dispute after the procedure under Section 11.2 is exhausted; provided, that to
the fullest extent permitted by Law, each Dispute Party hereby waives and
relinquishes any right under the Act or otherwise to compel the resolution of
any substantive issues regarding a Dispute in the Delaware Court of Chancery or
any other court, or to request any other relief from the Delaware Court of
Chancery or any other court except as specifically set forth in this Article XI.

11.2Executive Mediation.  In the event of any Dispute, upon written notice of
any Dispute Party, such Dispute shall immediately be referred to one
representative of the executive management designated by each Dispute Party who
is authorized to settle the Dispute.  Such representatives shall promptly meet
in a good faith effort to resolve the Dispute.  If the representatives
designated by the relevant Dispute Parties under this Section 11.2 do not
resolve the Dispute within 10 Business Days after the written notice, the
Dispute shall (i) first be presented to a mediator mutually agreed upon by the
Parties to facilitate resolution of the Dispute and (ii) if mediation hasn’t
resolved the Dispute within 10 Business Days of first being heard or presenting
to the selected mediator or the Parties are unable to agree upon a mediator
within 10 Business Days, the Dispute will be exclusively and finally resolved by
binding arbitration under the provisions and procedures in Section 11.3. 

11.3Arbitration.  An arbitration under this Article XI shall be administered by
the American Arbitration Association (the “AAA”) under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrators may be
entered in any court of competent jurisdiction.  In connection with any
proceedings concerning the recognition or enforcement of the arbitral award,
each Dispute Party consents to personal jurisdiction and venue in the federal
and state courts in Reno, Nevada and waives any objection that it otherwise
might have as to whether these courts are a sufficiently convenient forum. 

(a)The arbitration shall be conducted before a panel of three arbitrators, each
of whom shall be fluent in English, have experience in the mining industry, and
be neutral and independent of the parties (the “Arbitration Panel”).  The
claimant or claimants shall appoint one arbitrator in the demand for
arbitration, and the respondent or respondents shall appoint one arbitrator in
the answer to the demand for arbitration.  The third arbitrator shall be
selected by the  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 43

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

two arbitrators so appointed; provided, that if the two arbitrators so appointed
fail to select the third arbitrator within 30 days after the date on which the
last of such two arbitrators is appointed, then the third arbitrator shall be
appointed by the AAA.  The third arbitrator, regardless of how selected, shall
chair the Arbitration Panel.  Once the arbitrators are impaneled, if (i) an
arbitrator withdraws after a challenge, (ii) an arbitrator dies, or (iii) an
arbitrator otherwise resigns or is removed, then such arbitrator shall be
replaced within 30 days by the applicable party or arbitrators in accordance
with this Section 11.3(a).

(b)The place of arbitration shall be Reno, Nevada.  The arbitration shall be
conducted in English; provided that any Dispute Party, at its cost, may provide
for the translation of the arbitration proceeding into a language other than
English.   

(c)Unless the Arbitration Panel orders an earlier date, not less than 30 days
before the beginning of the evidentiary hearing, each Dispute Party shall submit
to the other Dispute Party the documents, in English, that it intends to use in
the arbitration and a list of the witnesses whom the Dispute Party intends to
call at the hearing.  Each Dispute Party or its legal counsel shall have the
right to examine witnesses and to cross-examine the witnesses of the opposing
party. 

(d)To the extent reasonably possible, the Arbitration Panel shall issue its
final award within 6 months after the date on which the third arbitrator is
designated.  The decision of the Arbitration Panel shall be final and binding.
 The award shall be in the form of written findings of fact and the conclusions
of Law upon which the decision is based.  The award shall not include any
indirect, incidental, special, consequential, or punitive damages.  Unless the
Arbitration Panel shall specificall award costs, expenses or attorneys’ fees to
a Party as part of the award, each Dispute Party shall bear its own costs,
expenses, and attorneys’ fees incurred in connection with the arbitration.  The
claimant or claimants and the respondent or respondents shall each be
responsible for one-half of the arbitrators’ fees. 

(e)Notwithstanding the pendency of any arbitration, the obligations of the
Dispute Parties under each the LLC Agreement and the Contribution Agreement
shall remain in full force and effect; provided, that no Dispute Party shall be
considered in default under either such agreement (except for defaults for the
payment of money) during the pendency of an arbitration specifically relating to
the default. 

(f)The arbitrators have no authority to make any ruling, finding or award that
does not conform to the terms and conditions of the LLC Agreement and the
Contribution Agreement as interpreted under the Laws of Delaware, without regard
to any conflicts of Law provision or rule that would cause the application of
the Laws of any jurisdiction other than Delaware, including in each case any
applicable statutes of limitations.  The Arbitration Panel shall have no
authority to award exemplary, punitive, special, indirect, or consequential
damages, but shall otherwise have the power to order any remedy available at law
or in equity under Delaware Law that is not prohibited by the terms and
provisions of the LLC Agreement and the Contribution Agreement. 

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 44

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------


ARTICLE XIIMISCELLANEOUS

12.1Confidentiality 

.  

(a)Subject to Section 12.1(b), each Member shall keep confidential and not use,
reveal, provide or transfer to any third party any Confidential Information that
it obtains or has obtained concerning the Company or the other Member without
the prior written consent of the other Member, which consent shall not be
unreasonably withheld or delayed, except (i) to the extent that disclosure to a
third party is required by Law, (ii) information that, at the time of
disclosure, is generally available to the public (other than as a result of a
breach of this Agreement or any other confidentiality agreement to which such
Person is a party or of which it has knowledge), as evidenced by generally
available documents or publications, and (iii) information that was in the
disclosing party’s possession before the Effective Date (as evidenced by
appropriate written materials) and was not acquired directly or indirectly from
the Company or the other Member. 

(b)Notwithstanding Section 12.1(a), Confidential Information may be disclosed
without consent to (i) a consultant, contractor, subcontractor, officer,
director or employee of the Company or any Member or any of their respective
Affiliates that has a bona fide need to be informed of the Confidential
Information, (ii) any third party to whom the disclosing Member contemplates a
Transfer of all or any part of its Interest or the Assets, (iii) any actual or
potential lender, underwriter or investor for the sole purpose of evaluating
whether to make a loan to or an investment in the disclosing Member or the
Company, or (iv) in connection with a press release or public announcement under
Section 12.2. 

(c)As to any disclosure under clause (i), (ii) or (iii) of Section 12.1(b), (i)
the disclosing Member shall give notice to the other Member concurrently with
the making of the disclosure, (ii) only such Confidential Information as the
recipient has a legitimate business need to know shall be disclosed, (iii) the
recipient shall first agree in writing to protect the Confidential Information
from further disclosure to the same extent as the Members are obligated under
this Section 12.1, and (iv) the disclosing Member shall be responsible and
liable for any use or disclosure by any such recipient that would constitute an
impermissible use or disclosure by the disclosing Member. 

(d)A Member shall continue to be bound by this Section 12.1 until the earlier of
(i) the date that is 2 years after the cancellation of the certificate of
formation of the Company (notwithstanding the resignation or deemed resignation
of such Member or the Transfer by such Member of its entire Interest), and (ii)
the date that is 2 years after the resignation or deemed resignation of such
Member or, in the case of a Member, the Transfer by such Member of its entire
Interest; provided that with respect to any Confidential Information that
constitutes “trade secrets” of a Member or the Company under the Uniform Trade
Secrets Act or similar applicable Laws, the provisions of this Section 12.1
shall survive indefinitely. 

12.2Public Announcements 

.  Any Member may issue any press release or make any public disclosure
concerning the Company or Operations that it believes in good faith is required
by applicable Law or any listing or trading agreement concerning its publicly
traded securities or

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 45

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

the publicly traded securities of any of its Affiliates; provided that if a
Member or any of its Affiliates intends to issue such a press release or make
such a disclosure, it shall use commercially reasonable efforts to advise the
other Member before issuing the press release or making the disclosure.  Except
as provided in the previous sentence, neither the Company, any Member nor any of
their respective Affiliates, shall issue any press release or make any public
announcement relating to the Company or Operations without the prior written
approval of the Management Committee not to be unreasonably withheld and to be
provided or withheld within 1 Business Day of being presented to the Management
Committee.

12.3Notices 

.  All notices to the Members or the Management Committee shall be in writing to
the applicable address on the signature page to this Agreement, and shall be
given (i) by personal delivery or recognized international overnight courier,
(ii) by electronic communication, with a confirmation sent by registered or
certified mail return receipt requested, or (iii) by registered or certified
mail return receipt requested.  All notices shall be effective and shall be
deemed delivered (a) if by personal delivery or by overnight courier, on the
date of delivery if delivered before 5:00 p.m. local destination time on a
Business Day, otherwise on the next Business Day after delivery, (b) if by
electronic communication on the Business Day after receipt of the electronic
communication, and (c) if solely by mail, on the Business Day after actual
receipt.  A Member or Management Committee may change its address by notice to
the other Members.

12.4Headings 

.  The subject headings of the Articles, Sections and subsections of this
Agreement and the Exhibits to this Agreement are included for purposes of
convenience only, and shall not affect the construction or interpretation of any
of their provisions.

12.5Waiver 

.  Except for waivers specifically provided for in this Agreement, rights under
this Agreement may not be waived except by an instrument in writing signed by
the Member to be charged with the waiver.  The failure of a Member to insist on
the strict performance of any provision of this Agreement or to exercise any
right, power or remedy upon a breach of this Agreement shall not constitute a
waiver of any provision of this Agreement or limit the Member’s rights
thereafter to enforce any provision or exercise any right.

12.6Amendment 

.  Except for (a) amendments executed by the Management Committee in connection
with the admission of additional or substituted Members under Sections 2.6 or
8.5(e), and (b) deemed amendments under Section 12.7, notwithstanding the
definition of “limited liability company agreement” contained in section
18-101(7) of the Act or any other contrary provision of the Act, no amendment,
restatement, modification, or supplement of or to this Agreement shall be valid
or shall constitute part of the “limited liability company agreement” of the
Company unless it is made in a writing duly executed by each Member or at least
one Representative of each Member, which writing specifically indicates that it
is amending, restating, modifying or supplementing this Agreement.  To the
extent reasonably possible, minutes, resolutions and consents of the Management
Committee that are executed or approved by at least one Representative of each
Member shall be read in a manner consistent with this Agreement.  To the extent
of any irreconcilable conflict between any provision of this Agreement and any
such minutes, resolutions or consents, this Agreement shall control.  Under no
circumstances shall any consent or approval of the Management Committee that is
not

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 46

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

executed or approved by each Member or at least one Representative of each
Member amend, restate, modify or supplement this Agreement.

12.7Severability 

.  If at any time any covenant or provision contained in this Agreement is
deemed in a final, non-appealable ruling of the Arbitration Panel to be invalid
or unenforceable, such covenant or provision shall be considered divisible and
shall be deemed immediately amended and reformed to include only such portion of
such covenant or provision as such the Arbitration Panel has held to be valid
and enforceable.  Such covenant or provision, as so amended and reformed, shall
be valid and binding as though the invalid or unenforceable portion had not been
included in this Agreement.

12.8Force Majeure 

.  Except for any obligation after Joint Funding to make Capital Contributions
or other payments when due under this Agreement, the obligations of a Member ,
including the obligation of PM&G to timely achieve the Minimum Work Requirement
during any Annual Period during the Phase I Earn-In Period, shall be suspended
to the extent and for the period that performance is prevented in whole or in
part by a Force Majeure Event.  The affected Member shall promptly give notice
to the other Member of the Force Majeure Event and the suspension of
performance, stating in the notice the nature of and the reasons for the Force
Majeure Event and its estimated duration.  The affected Member shall resume
performance as soon as reasonably possible.

12.9Rules of Construction 

.  Each Member or other party to or bound by this Agreement acknowledges that it
has been represented by counsel during the negotiation, preparation and
execution of this Agreement or the acquisition of its Interest or other interest
in the Company.  Each such party therefore waives the application of any Law or
rule of construction providing that ambiguities in an agreement or other
document shall be construed against the drafter of the agreement or document.

12.10Governing Law 

.  This Agreement, and the rights and liabilities of the Members under this
Agreement, shall be governed by and interpreted in accordance with the Laws of
the State of Delaware, except for its rules as to conflicts of Laws that would
apply the Laws of another state.

12.11Further Assurances 

.  Each Member agrees to take from time to time such actions and execute such
additional instruments as may be reasonably necessary or convenient to implement
and carry out the intent and purpose of this Agreement.

12.12Survival 

.  

(a)Resignation, Relinquishment, Redemption and Transfer.  After the resignation
or deemed resignation of a Member, the relinquishment or redemption of a
Member’s Interest, or the Transfer by a Member of its entire Interest in the
Company, such former Member shall have no further rights or obligations as a
Member of the Company relating to periods after the date of the resignation,
deemed resignation, relinquishment, redemption or Transfer; provided, that after
such resignation, deemed resignation, relinquishment, redemption or Transfer,
such former Member shall (i) not be released, either in whole or in part, from
any liability of such Member to the Company or the other Members under this
Agreement or  

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 47

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

otherwise relating to periods through the date of such resignation, deemed
resignation, relinquishment, redemption or Transfer, unless each other Member
agrees in writing to any such release, (ii) remain liable to each other Member
and former Member and their respective Indemnified Member Parties for its
reimbursement and indemnification obligations under Sections 4.3 and 4.4, and
(iii) shall continue to have the right to enforce the indemnification and
reimbursement obligations of the Company, the other Members and the former
Members under Sections 4.2, 4.3 and 4.4 with respect to actions, omissions or
events occurring before the date of such resignation, deemed resignation,
relinquishment, redemption or Transfer, notwithstanding any amendment,
restatement, modification or supplement to this Agreement adopted after the date
of such resignation, deemed resignation, relinquishment, redemption or Transfer
that attempts to limit or restrict such rights.  In addition, a former Member
shall continue to be subject to its obligations, if any, under Sections 9.1(e)
and 9.2 after the resignation or deemed resignation of such former Member.

(b)Dissolution, Liquidation and Termination.  After the dissolution, liquidation
and termination of the Company, (i) each Person that was a Member as of the date
of the dissolution of the Company shall be entitled to copies of all information
acquired by or on behalf of the Company on or before the date of termination and
not previously furnished to such Person, (ii) if any former Member continues to
own all or any portion of the Properties, each Person that was a Member as of
the date of dissolution of the Company shall continue to have rights of ingress
and egress to such  Properties for purposes of ensuring Environmental
Compliance, and (iii) each former Member (regardless whether such Person was a
Member as of the date of the dissolution of the Company) shall remain liable for
(A) its indemnification and reimbursement obligations under Sections 4.3 and
4.4, subject to Section 4.5, and (B) its Capital Contribution obligations under
Sections 3.4 and 3.5, but only in the case of this clause (B) to the limited
extent provided in Section 5.6(e).  

(c)Survival of Provisions.   The provisions of this Agreement shall survive any
event described in Section 12.12(a) and (b) to the fullest extent necessary for
the enforcement of such provisions and the protection of the Members or other
Persons in whose favor such provisions run. 

12.13No Third Party Beneficiaries 

.  Except to the extent specifically provided in this Agreement with respect to
the Indemnified Member Parties (who are express third party beneficiaries of
this Agreement solely to the extent provided in this Agreement), this Agreement
is for the sole benefit of the Members and the Representatives, and no other
Person (including any creditor of the Company, the Members, and the Indemnified
Member Parties), is intended to be a beneficiary of this Agreement or shall have
any rights under this Agreement.  Except as specifically provided in this
Agreement, no Person (including any named third party beneficiary) shall have a
right to approve any amendment or modification, or waiver under, this Agreement.

12.14Entire Agreement 

.  This Agreement and the Contribution Agreement contain the entire
understanding of the Members with respect to the Company and supersede all prior
agreements, understandings and negotiations relating to the subject matter of
this Agreement and the Contribution Agreement.

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 48

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

12.15Parties in Interest 

.  This Agreement shall inure to the benefit of the permitted successors and
permitted assigns of the Members \, and shall be binding upon the successors and
assigns of the Members (whether or not permitted).  In the event of any conflict
between this Agreement, on the one hand, and the Contribution Agreement, on the
other hand, the terms of this Agreement shall control.

12.16Counterparts 

.  This Agreement may be executed in multiple counterparts, and all such
counterparts taken together shall constitute the same document.

12.17Rule Against Perpetuities 

.  The Members do not intend that there shall be any violation of the Rule
Against Perpetuities, the Rule Against Unreasonable Restraints on the Alienation
of Property, or any similar rule.  Accordingly, if any right or option to
acquire any interest in the Properties, in an Interest, in the Assets, or in any
real property exists under this Agreement, such right or option must be
exercised, if at all, so as to vest such interest within time periods permitted
by applicable rules.  If, however, any such violation should inadvertently
occur, the provisions of this Agreement shall be revised in such a way as to
approximate most closely the intent of the Members within the limits permissible
under such rules.

[Signatures on Next Page]

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Page 49

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

The parties have executed this Agreement on the dates indicated below to be
effective for all purposes as of the Effective Date.


MEMBERS: 

TIMBERLINE RESOURCES CORP. 

 

Address: ________________By: ______________________________ 

_________________________Name: ___________________________
Attention: ________________Title: ____________________________
Facsimile: ________________ Date: ____________________________ 


PM&GOLD MINES, INC. 

 

Address:________________By: ______________________________ 

________________________Name: ___________________________
Attention: _______________Title: ____________________________
Facsimile: _______________ Date: ____________________________ 

--------------------------------------------------------------------------------

Limited Liability Company Agreement of Lookout Mountain LLC: Signature Page

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

APPENDIX A

Defined Terms

 

1.Defined Terms.  As used in the Agreement, the following capitalized terms have
the following meanings given: 

“Accounting Procedure” means the accounting and other procedures in Exhibit B.

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101,
et seq.

“Adverse Consequences” mean with respect to a Person, claims, actions, causes of
action, damages, losses, liabilities, obligations, penalties, judgments, amounts
paid in settlement, assessments, costs, disbursements and expenses (including
reasonable attorneys’ fees and costs, experts’ fees and costs, and consultants’
fees and costs) of any kind or nature against, suffered or incurred by the
Person, including, if the Person is a Member, any of the foregoing suffered or
incurred by the Company to the extent funded by Capital Contributions of the
 Member to the Company, but excluding any diminution in the value of the Company
or its Assets or any Interest.

“Affiliate” means with respect to a Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with, the subject Person.  Notwithstanding the previous
sentence, the Company shall not be considered an Affiliate of either Member or
any of their respective Affiliates.

“Annual Period” means each calendar period of 365 days (or 366 days during a
calendar period that includes February 29th) commencing on the Effective Date
and each subsequent anniversary of the Effective Date and ending on the calendar
day immediately preceding the Effective Date of the next calendar year.

“Area of Interest” means the area described as the “Area of Interest” in
Exhibit A.

“Assets” means the Properties, Products and all other real and personal
property, tangible and intangible, including existing or after-acquired
properties, and all contract rights, in each case held by the Company.

“Budget” means a detailed estimate of all costs to be incurred and a schedule of
Capital Contributions to be made by the Members with respect to a Program.

“Business” means the conduct of the business of the Company in furtherance of
the purposes stated in Section 2.3 and in accordance with this Agreement.

--------------------------------------------------------------------------------

Appendix A – Defined Terms: Page 1

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Business Account” means the account maintained by the Management Committee for
the Company in accordance with the Accounting Procedure.

“Business Day” means any day on which federally chartered banks are generally
open for business in Coeur d’Alene, Idaho and Reno, Nevada.

“Capital Account” means the capital account maintained for each Member in
accordance with Treasury Regulations section 1.704-1(b)(2)(iv).

“Capital Contribution” means, with respect to a Member, the sum of (a) the
dollar amounts of any cash and cash equivalents contributed by the Member to the
capital of the Company, plus (b) the fair market value, as agreed by all of the
Members, or if they cannot agree, as determined by the Management Committee, of
any property (other than cash or cash equivalents) contributed by the Member to
the capital of the Company (net of liabilities secured by the contributed
property that the Company is considered to assume or take subject to).  In the
context of a proposed or adopted Program and Budget, Capital Contribution means
the proposed or actual amount of capital that each Member is required to
contribute to the Company from time to time to fund the Program and Budget.

“Code” means the Internal Revenue Code of 1986.

“Company” means Lookout Mountain LLC, the Delaware limited liability company
governed by this Agreement.

“Confidential Information” means all information, data, knowledge and know-how
(including formulas, patterns, compilations, programs, devices, methods,
techniques and processes) provided by the Company, a Member or the Management
Committee, any of their respective Affiliates, or any of their respective
employees or agents, to any of the foregoing that either (a) derive independent
economic value, actual or potential, as a result of not being generally known
to, or readily ascertainable by, third parties and that are the subject of
efforts that are reasonable under the circumstances to maintain their secrecy,
or (b) that are designated by the providing Person as confidential, in each case
including all analyses, interpretations, compilations, studies and evaluations
based on the information, data, knowledge and know-how that are generated or
prepared by or on behalf of the recipient of the information, data, knowledge or
know-how.

“Continuing Obligations” means obligations or responsibilities that are
reasonably expected to or actually continue or arise after Operations on a
particular area of the Properties have ceased or are suspended, such as future
monitoring, stabilization, or Environmental Compliance.

“Contributed Capital” means the aggregate amount of Capital Contributions made
by each Member to the Company; provided, however, that (a) no portion of PM&G’s
Initial Contribution shall constitute Contributed Capital until the completion
of PM&G’s entire Initial Contribution, and (b) for purposes of determining
Contributed Capital (but not for purposes of maintaining the Capital Accounts)
after an election under Section 3.6(c) or Section 3.6(b)(iv)(A), (i) the
Contributed Capital of the Non-Defaulting Member shall be increased by (A) the
Default Amount; multiplied by (B) the Dilution Multiple, and (ii) the
Contributed Capital

--------------------------------------------------------------------------------

Appendix A – Defined Terms: Page 2

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

of the Delinquent Member shall be decreased by (A) the amount calculated in
clause (ii) above; minus (B) the Default Amount.  In the case of an election
under Section 3.6(b)(iv)(A), the Default Amount shall equal the unpaid portion
of the Default Loan and all accrued and unpaid interest.  The amount contributed
on behalf of the Delinquent Member by the Non-Defaulting Member is not intended
to affect the Members’ Capital Accounts.  

“Contribution Agreement” means the Contribution Agreement, dated as of the
Effective Date, among Timberline and the Company, as to the Initial Contribution
of Timberline.

“Control” means (a) when used as a verb, (i) with respect to an entity, the
ability, directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of the entity through the
legal or beneficial ownership of voting securities or the right to appoint
managers, directors or corporate management, or by contract,  operating
agreement, voting trust or otherwise, and (ii) with respect to a natural person,
the actual or legal ability to control the actions of another, through family
relationship, agency, contract or otherwise, and (b) when used as a noun, an
interest that gives the holder the ability to exercise any of the powers
described in clause (a).

“Default Rate” means a rate per annum equal to the lesser of (a) the Prime Rate
plus 2 percentage points, and (b) the maximum non-usurious rate permitted by
applicable Law.

“Development” means all preparation (other than Exploration) for the removal and
recovery of Products, including, but not limited to, pre-stripping, stripping
and the construction or installation of a mill, leach facilities, or any other
improvements to be used for the mining, handling, milling, processing or other
beneficiation of Products, and all related Environmental Compliance.

“Dilution Multiple” means 1.5.

“Encumbrance” means any mortgage, deed of trust, security interest, pledge,
lien, right of first refusal, right of first offer, other preferential right,
profits interest, net profits interest, royalty interest, overriding royalty
interest, conditional sale or title retention agreement, or other burdens of any
nature.

“Environmental Compliance” means actions performed during or after Operations to
comply with the requirements of all Environmental Laws or contractual
commitments related to reclamation of the Properties or other compliance with
Environmental Laws.

“Environmental Compliance Fund” means the account established under Section 2.14
of Exhibit B.

“Environmental Laws” means Laws aimed at reclamation or restoration of the
Properties; abatement of pollution; protection of the environment; protection of
wildlife, including endangered species; ensuring public safety from
environmental hazards; employee health and safety; protection of cultural or
historic resources; management, storage or control of hazardous materials and
substances; releases or threatened releases of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or wastes into the
environment, including

--------------------------------------------------------------------------------

Appendix A – Defined Terms: Page 3

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ambient air, surface water and groundwater; and all other Laws relating to the
existence, manufacture, processing, distribution, use, treatment, storage,
disposal, recycling, handling or transport of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or wastes.

“Environmental Liabilities” means any and all Adverse Consequences (including
liabilities for studies, testing or investigatory costs, cleanup costs, response
costs, removal costs, remediation costs, containment costs, restoration costs,
corrective action costs, closure costs, reclamation costs, natural resource
damages, property damages, business losses, personal injuries, penalties or
fines) that are asserted against the Company, either Member or the Management
Committee, by any Person other than the other Members, arising out of, based on
or resulting from (a) the presence, release, threatened release, discharge or
emission into the environment of any hazardous materials or substances existing
or arising on, beneath or above the Properties or emanating, migrating or
threatening to emanate or migrate from the Properties to off-site properties,
(b) physical disturbance of the environment, or (c) the violation or alleged
violation of any Environmental Laws.

“Existing Data” means (a) all records, information and data relating to title to
the Properties or environmental conditions at or pertaining to the Properties,
(b) all maps, assays, surveys, technical reports, drill logs, samples, mine,
mill, processing and smelter records, and metallurgical, geological,
geophysical, geochemical, and engineering data, and interpretive reports derived
therefrom, and (c) all production reports, accounting and financial records, and
other material information, in each case pertaining to or developed in
operations on the Properties in the possession of, or reasonably available to,
Timberline as of the Effective Date, as described on Exhibit A in the
Contribution Agreement.

“Exploration” means all activities directed toward ascertaining the existence,
location, quantity, quality or commercial value of deposits of Products,
including drilling required after discovery of potentially commercial
mineralization, and all related Environmental Compliance.

“Force Majeure Event” means, with respect to the Management Committee or any
Member, any cause, condition, event or circumstance, whether foreseeable or
unforeseeable, beyond its reasonable control, including the following to the
extent beyond its reasonable control: (a) labor disputes (however arising and
whether or not employee demands are reasonable or within the power of the Member
or Management Committee to grant), (b) the inability to obtain on reasonably
acceptable terms any Permit or private license, consent or other authorization,
and any actions or inactions by any Governmental Authorities or private third
parties that delay or prevent the issuance or granting of any Permits or other
authorization required to conduct Operations beyond the reasonable expectations
of the Member or Management Committee seeking the Permit or other authorization,
including (i) the failure to complete any review and analysis required by the
National Environmental Policy Act or any similar state law within 5 years of
initiation of that process, and (ii) an appeal of the issuance of a Permit or
authorization that revokes, suspends or curtails the right under the Permit or
authorization to conduct Operations, (c) changes in Law, and instructions,
requests, judgments and orders of Governmental Authorities, (d) curtailments or
suspensions of activities to remedy or avoid an actual or alleged, present or
prospective violation of Environmental Laws, (e) acts of

--------------------------------------------------------------------------------

Appendix A – Defined Terms: Page 4

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

terrorism, acts of war, and conditions arising out of or attributable to
terrorism or war, whether declared or undeclared, (f) riots, civil strife,
insurrections and rebellions, (g) fires, explosions and acts of God, including
earthquakes, storms, floods, sink holes, droughts and other adverse weather
conditions, (h) delays and failures of suppliers to supply, or of transporters
to deliver, materials, parts, supplies, services or equipment, (i) contractors’
or subcontractors’ shortage of, or inability to obtain, labor, transportation,
materials, machinery, equipment, supplies, utilities or services, (j) accidents,
(k) breakdowns of equipment, machinery or facilities, (l) actions by native
rights groups, environmental groups, or other similar special interest groups,
and (m) other similar causes, conditions, events and circumstances, whether
similar or dissimilar to the foregoing, beyond its reasonable control.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any domestic or foreign national, regional,
state, tribal, or local court, governmental department, commission, authority,
central bank, board, bureau, agency, official, or other instrumentality
exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government.

“Governmental Fees” means all location fees, mining claim rental fees, mining
claim maintenance payments, recording or filing fees and other payments required
by Law to be paid to any Governmental Authority to locate or maintain any
licenses, permits, unpatented mining claims, concessions, fee lands, mining
leases, surface leases or other tenures included in the Properties.

“Initial Contribution” means the Capital Contribution that each Member has made
or agrees to make under Section 3.2.

“Insolvency Event” means, with respect to a Person, the occurrence of any of the
following events: (a) a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for a substantial part of the Person’s assets
is appointed and the appointment is neither made ineffective nor discharged
within 60 days after the making thereof, or the appointment is consented to,
requested by, or acquiesced in by the Person, (b) the Person commences a
voluntary case, or consents to the entry of any order for relief in an
involuntary case, under any applicable bankruptcy, insolvency or similar Law,
(c) the Person consents to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or other
similar official of any substantial part of its assets, (d) the Person makes a
general assignment for the benefit of creditors or fails generally to pay its
debts as they become due, or (e) entry is made against the Person of a judgment,
decree or order for relief affecting a substantial part of its assets by a court
of competent jurisdiction in an involuntary case commenced under any applicable
bankruptcy, insolvency or other similar Law.

“Interest” means, with respect to a Member (a) the limited liability company
interest of the Member, including the Member’s Capital Account and share of
items of Profit, Loss and credits of, and the right to receive distributions
(liquidating or otherwise) from the Company under the terms of this Agreement,
(b) the Member’s status as a Member, (c) all other rights, benefits and
privileges enjoyed by the Member in its capacity as a Member, including the
Member’s rights to vote, consent and approve those matters described in this
Agreement, and (d)

--------------------------------------------------------------------------------

Appendix A – Defined Terms: Page 5

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

all obligations, duties and liabilities imposed on the Member under this
Agreement in its capacity as a Member (but not in any other capacity).  The
Interest of a Member shall be reflected as a percentage, reflecting the
percentage interest of the Member in certain allocations of items of Profit,
Loss and credit and certain distributions of cash or property, as the percentage
interest may from time to time be adjusted under this Agreement.  Interests
shall be calculated to three decimal places and rounded to two (e.g., 1.519%
rounded to 1.52%).  Decimals of 0.005 or more shall be rounded up to 0.01.
Decimals of less than 0.005 shall be rounded down.  The initial Interests of the
Members as of the Effective Date are in Section 3.1(a).

“Law” means all applicable federal, state, local, municipal, tribal and foreign
laws (statutory or common), rules, ordinances, regulations, grants, concessions,
franchises, licenses, orders, directives, judgments, decrees, and other
governmental restrictions, including permits and other similar requirements,
whether legislative, municipal, administrative or judicial in nature.

“Leased Property” means the undivided 100% leasehold interest in certain fee
lands and unpatented mining claims in Eureka County, Nevada, as more
particularly described as the “Leased Property” in Exhibit A.

“Leases” means the mining leases covering the Leased Property in the description
of Underlying Agreements in Exhibit A.

“Loss” mean any item of loss or deduction of the Company as determined under the
capital accounting rules of Treasury Regulation § 1.704-1(b)(2)(iv) for purposes
of adjusting the capital accounts of the Members including, without limitation,
the provisions of paragraphs (b), (f) and (g) of those regulations relating to
the computation of items of deduction and loss.

“Member” and “Members” mean Timberline and PM&G and any other Person admitted as
a substituted or additional Member of the Company under this Agreement.  The
term “Member” also includes a former Member, but only to the extent of any
rights or obligations under this Agreement that expressly survive the
resignation of the Member, the Transfer of the Member’s Interest or the
dissolution and liquidation of the Company.

“Misconduct” means, with respect to a Member (a) an unauthorized act or
assumption of liability by the Member, or any of its directors, officers,
employees, agents and attorneys done or undertaken, or apparently done or
undertaken, on behalf of the Company or the other Member, except under the
authority expressly granted in this Agreement or as otherwise agreed in writing
by the Members, (b) a material breach by the Member in its capacity as a Member
 of any covenant contained in this Agreement, or (c) if the Member or an
Affiliate of the Member is a Representative, a material breach by the
Representative of any of its obligations under this Agreement that (i)
constitutes a breach of its standard of care under Section 5.4, as limited by
Section 5.5 and (ii) continues for 30 days after notice from any other Member
demanding performance (unless the Representative in good faith disputes the
existence of the material breach).

--------------------------------------------------------------------------------

Appendix A – Defined Terms: Page 6

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Mining” means the mining, extracting, producing, handling, milling or other
processing of Products.

“Net Proceeds” means the amounts calculated as provided in Exhibit D that may be
payable to a Member after the resignation or deemed resignation of the Member as
provided in this Agreement.

“Net Smelter Returns Royalty” means a net smelter returns royalty that may be
granted by the Company to a Member upon the resignation or deemed resignation of
such Member as provided in this Agreement in the form of the Net Smelter Returns
Royalty Deed attached as Exhibit E.

“Operations” means the activities and operations of the Company.

“Owned Property” means the undivided 100% interest in certain unpatented mining
claims in Eureka County, Nevada, as more particularly as the “Owned Property” in
Exhibit A.

“Permit” means any permit, franchise, license, authorization, order,
certificate, registration, variance, settlement, compliance plan or other
consent or approval granted by any Governmental Authority.

“Permitted Encumbrance” means, with respect to any Assets, (a) Encumbrances
specifically approved by the Management Committee, (b) mechanic’s, materialmen’s
or similar Encumbrances if payment of the secured obligation is not yet overdue
or being contested in good faith, (c) Encumbrances for Taxes, assessments,
obligations under workers’ compensation or other social welfare legislation or
other requirements, charges or levies of any Governmental Authority, in each
case not yet overdue or being contested in good faith, (d) Encumbrances existing
at the time of, or created concurrent with, the acquisition of the Assets, (e)
easements, servitudes, rights-of-way and other rights, exceptions, reservations,
conditions, limitations, covenants and other restrictions that do not materially
interfere with, materially impair or materially impede the Business or
Operations or the value or use of the Assets, (f) pledges and deposits to secure
the performance of bids, tenders, trade or government contracts (other than for
repayment of borrowed money), leases, licenses, statutory obligations, surety
bonds, performance bonds, completion bonds and other similar obligations that
are incurred in the ordinary course of Operations on the Assets, and (g)
Encumbrances consisting of (i) rights reserved to or vested in any Governmental
Authority to control or regulate the Assets, (ii) obligations or duties to any
Governmental Authority with respect to any Permits and the rights reserved or
vested in any Governmental Authority to terminate Permits or to condemn or
expropriate property, and (iii) zoning or other land use or Environmental Laws
of any Governmental Authority.

“Person” means a natural person, corporation, joint venture, partnership,
limited liability partnership, limited partnership, limited liability limited
partnership, limited liability company, trust, estate, business trust,
association, Governmental Authority or other entity.

--------------------------------------------------------------------------------

Appendix A – Defined Terms: Page 7

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Prime Rate” means the interest rate quoted as “Prime” by JPMorgan Chase and
Co., at its head office, as the rate may change from day to day (which quoted
rate may not be the lowest rate at which the bank loans funds).

“Products” means all ores, minerals and mineral resources produced from the
Properties.

“Profit” means any item of income or gain of the Company as determined under the
capital accounting rules of Treasury Regulation § 1.704-1(b)(2)(iv) for purposes
of adjusting the Capital Accounts of the Members including, without limitation,
the provisions of paragraphs (b), (f) and (g) of those regulations relating to
the computation of items of income or gain.

“Program” means a description in reasonable detail of Operations to be conducted
and objectives to be accomplished by the Management Committee for a year or any
longer period.

“Properties” means (a) the Owned Property and the Leased Property, together with
all water and water rights, easements and rights-of-way, and other appurtenances
attached to or associated with the Owned Property or the Leased Property, and
(b) all other interests in real property within the Area of Interest that are
acquired by the Company.

“Qualifying Expenses” mean costs and expenses incurred during the Earn-In Period
that are properly chargeable to the Business Account under Exhibit B, and, in
the case of the Phase I Earn-In are part of the approved Phase I Approved
Program and Budget.  For greater certainty, any expenses incurred for Phase II
prior to the end of the Phase I Earn-In Period that are not part of the Approved
Program and Budget for Phase I shall not count as Qualifying Expenses for the
purposes of the Phase I Earn-In.

“Securities Act” means the Securities Act of 1933, together with the rules and
regulations promulgated by the United States Securities and Exchange Commission
under the statute.

“Tax Distribution Amount” means, with respect to each Member, the remainder (but
not below zero) of the amount calculated in clause (a) below minus the amount
calculated in clause (b) below.

(a)The amount under this clause (a) is the product of Tax Percentage multiplied
by the remainder of (i) the cumulative amounts of items of income and gain
allocated to the Member for federal income tax purposes for all periods
(excluding gains from the sale of all or substantially all the assets of the
Company), minus (ii) the cumulative amounts of items of deduction, loss and
expense allocated to the Member for federal income tax purposes for all periods
(excluding losses from the sale of all or substantially all of the assets of the
Company).  

(b)The amount under this clause (b) is the cumulative distributions distributed
to the Member pursuant to this Agreement for all periods. 

--------------------------------------------------------------------------------

Appendix A – Defined Terms: Page 8

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

“Tax Percentage” means a percentage (which percentage shall be the same for each
Member regardless of such Member’s actual effective state or federal tax rates)
established at the maximum marginal state and federal tax rates in effect for
corporations resident in the State of Delaware for the calendar year to which
the applicable Tax Distribution relates or such other rate as the Management
Committee shall reasonably determine.  The Tax Percentage shall be such
percentage reasonably determined by the Management Committee in accordance with
the preceding sentence from time to time.

“Transfer” means, with respect to any asset, including any Interest or other
interest in the Company (including any right to receive distributions from the
Company or any other economic interest in the Company), a sale, assignment,
transfer, conveyance, gift, exchange or other disposition of the asset, whether
the disposition is voluntary, involuntary or by merger, exchange, consolidation,
bankruptcy or other operation of Law, including (a) in the case of an asset
owned by a natural person, a transfer of the asset upon the death of its owner,
whether by will, intestate succession or otherwise, (b) in the case of an asset
owned by a Person that is not a natural person, a distribution of the asset,
including in connection with the dissolution, liquidation, winding up or
termination of the Person (other than a liquidation under a deemed termination
solely for tax purposes), and (c) a disposition in connection with, or in lieu
of, a foreclosure of an Encumbrance on the asset; provided, that the creation of
an Encumbrance on an asset shall not constitute a Transfer of the asset.

“Underlying Agreement” means any agreement, conveyance or instrument to which
any of the Properties are subject and that contain unperformed, ongoing or
surviving obligations or liabilities of any party, including the Leases and the
other agreements, conveyances and instruments contributed to the Company by
Timberline and described on Exhibit A.

2.Terms Defined in the Agreement.  As used in the Agreement, the following terms
have the meanings given in the Agreement where indicated below: 

Defined TermWhere Defined 

AAASection 11.3 

Acquiring MemberSection 10.1(b) 

AgreementIntroductory paragraph 

AmendmentsSection 6.5 

Arbitration PanelSection 11.3(a) 

Contributing MemberSection 6.6(b) 

Covered Real PropertySection 10.1(a) 

Default AmountSection 3.6(a) 

Default Loan Section 3.6(b) 

Delinquent MemberSection 3.6(a) 

DisputeSection 11.1 

Dispute PartySection 11.1 

Earn-in PeriodSection 3.2(b)(ii) 

Effective DateIntroductory paragraph 

Excess ContributionSection 6.6(b) 

--------------------------------------------------------------------------------

Appendix A – Defined Terms: Page 9

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Indemnified Member PartiesSection 4.3(a) 

Indemnifying MemberSection 4.3(a) 

Independent AccountantSection 6.13(a) 

Joint FundingSection 3.4. 

Major DecisionSection 5.2(f). 

Management CommitteeSection 5.2(a) 

Member AuditSection 6.13(b) 

Minimum Expense AmountSection 3.2(b) 

Minimum Work RequirementSection 3.2(b) 

Monthly Capital CallSection 7.3(d) 

Non-Contributing MemberSection 6.6(a) 

Non-Contribution NoticeSection 6.6(a) 

Non-Defaulting MemberSection 3.6(a) 

Notified MemberSection 8.4(a) 

Offer NoticeSection 8.4(a) 

Offered InterestSection 8.4(a) 

Offered PriceSection 8.4(a) 

Offered TermsSection 8.4(a) 

Permitted Interest EncumbranceSection 8.2(b) 

Permitted TransferSection 8.2(a) 

Phase I ContributionSection 3.2(b)(i) 

Phase I Due DateSection 3.2(b)(i) 

Phase I Earn-In PeriodSection 3.2(b)(i) 

Phase II ContributionSection 3.2(b)(ii) 

Phase II Due DateSection 3.2(b)(ii) 

Phase II Earn-In PeriodSection 3.2(b)(ii) 

Phase II InterestSection 3.2(b)(ii) 

Phase II NoticeSection 3.2(b)(ii) 

PM&GIntroductory paragraph 

PM&G ProductsSection 7.3(a) 

RepresentativesSection 5.2(a). 

Requesting MemberSection 7.3(b) 

Selling MemberSection 8.4(a) 

Tax DistributionSection 7.1(d) 

Timberline Introductory paragraph 

Timberline Phase II InterestSection 3.2(b)(ii) 

Timberline ProductsSection 7.3(a) 

Underfunded AmountSection 6.6(a) 

--------------------------------------------------------------------------------

Appendix A – Defined Terms: Page 10